Exhibit 10.2

 

Execution Version

 

CUSIP NUMBER: 11823LAE5

 

 

 

TERM LOAN AGREEMENT

 

dated as of September 30, 2016

 

among

 

BUCKEYE PARTNERS, L.P., as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK,

as Administrative Agent

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC., JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC and BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS; CONSTRUCTION

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Reserved

24

Section 1.3.

Accounting Terms and Determination

24

Section 1.4.

Terms Generally

24

 

 

 

ARTICLE II. AMOUNT AND TERMS OF THE COMMITMENTS

25

 

 

 

Section 2.1.

General Description of Facilities

25

Section 2.2.

Delayed Draw Term Loans

25

Section 2.3.

Procedure for Borrowings

25

Section 2.4.

Reserved

25

Section 2.5.

Funding of Borrowings

25

Section 2.6.

Interest Elections

26

Section 2.7.

Optional Reduction and Termination of Commitments

27

Section 2.8.

Repayment of Loans

27

Section 2.9.

Evidence of Indebtedness

28

Section 2.10.

Optional Prepayments

28

Section 2.11.

Reserved

28

Section 2.12.

Interest on Loans

29

Section 2.13.

Fees

29

Section 2.14.

Computation of Interest and Fees

30

Section 2.15.

Inability to Determine Interest Rates

30

Section 2.16.

Illegality

30

Section 2.17.

Increased Costs

31

Section 2.18.

Funding Indemnity

32

Section 2.19.

Taxes

32

Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

34

Section 2.21.

Mitigation of Obligations

36

Section 2.22.

Replacement of Lenders

36

Section 2.23.

Defaulting Lenders

37

Section 2.24.

Extension of Maturity Date

37

Section 2.25.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

38

 

 

 

ARTICLE III. CONDITIONS PRECEDENT TO LOANS

39

 

 

 

Section 3.1.

Conditions to Effectiveness

39

Section 3.2.

Conditions to Each Credit Event

40

 

--------------------------------------------------------------------------------


 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

41

 

 

 

Section 4.1.

Existence; Power

41

Section 4.2.

Organizational Power; Authorization

41

Section 4.3.

Governmental Approvals; No Conflicts

41

Section 4.4.

Financial Statements

41

Section 4.5.

Litigation and Environmental Matters

42

Section 4.6.

Compliance with Laws and Agreements

42

Section 4.7.

Investment Company Act

42

Section 4.8.

Taxes

42

Section 4.9.

Margin Regulations

42

Section 4.10.

ERISA

42

Section 4.11.

Ownership of Property

43

Section 4.12.

Disclosure

43

Section 4.13.

Sanctions and Anti-Corruption Laws

44

Section 4.14.

Patriot Act

44

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

44

 

 

 

Section 5.1.

Financial Statements and Other Information

44

Section 5.2.

Notices of Material Events

46

Section 5.3.

Existence; Conduct of Business

47

Section 5.4.

Compliance with Laws

47

Section 5.5.

Payment of Obligations

47

Section 5.6.

Books and Records

47

Section 5.7.

Visitation and Inspection

47

Section 5.8.

Maintenance of Properties; Insurance

47

Section 5.9.

Use of Proceeds

48

Section 5.10.

Unrestricted Subsidiaries

48

 

 

 

ARTICLE VI. FINANCIAL COVENANTS

48

 

 

 

Section 6.1.

Leverage Ratio

48

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

49

 

 

 

Section 7.1.

Liens

49

Section 7.2.

Fundamental Changes

50

Section 7.3.

Restricted Payments

50

Section 7.4.

Transactions with Affiliates

50

Section 7.5.

Restrictive Agreements

51

Section 7.6.

Accounting Changes

51

Section 7.7.

Government Regulation

51

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

51

 

 

 

Section 8.1.

Events of Default

51

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX. THE ADMINISTRATIVE AGENT

54

 

 

 

Section 9.1.

Appointment of Administrative Agent

54

Section 9.2.

Nature of Duties of Administrative Agent

54

Section 9.3.

Lack of Reliance on the Administrative Agent

54

Section 9.4.

Certain Rights of the Administrative Agent

55

Section 9.5.

Reliance by the Administrative Agent

55

Section 9.6.

The Administrative Agent in its Individual Capacity

55

Section 9.7.

Successor Administrative Agent

55

Section 9.8.

Withholding Tax

56

Section 9.9.

Administrative Agent May File Proofs of Claim

56

Section 9.10.

Authorization to Execute other Loan Documents

57

 

 

 

ARTICLE X. RESERVED

57

 

 

 

ARTICLE XI. MISCELLANEOUS

57

 

 

 

Section 11.1.

Notices

57

Section 11.2.

Waiver; Amendments

59

Section 11.3.

Expenses; Indemnification

60

Section 11.4.

Successors and Assigns

62

Section 11.5.

Governing Law; Jurisdiction; Consent to Service of Process

65

Section 11.6.

WAIVER OF JURY TRIAL

65

Section 11.7.

Right of Setoff

66

Section 11.8.

Counterparts; Integration

66

Section 11.9.

Survival

66

Section 11.10.

Severability

66

Section 11.11.

Confidentiality

66

Section 11.12.

Interest Rate Limitation

67

Section 11.13.

Waiver of Effect of Corporate Seal

67

Section 11.14.

Patriot Act

67

Section 11.15.

No Advisory or Fiduciary Responsibility

67

Section 11.16.

Location of Closing

68

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

 

Commitment Amounts

Schedule 7.5

-

Restrictive Agreements

 

Exhibits

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B-1

-

Restricted Subsidiaries

Exhibit B-2

-

Unrestricted Subsidiaries

 

 

 

Exhibit 2.3

-

Form of Notice of Borrowing

Exhibit 2.6

-

Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(ii)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(v)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2016, by and among BUCKEYE PARTNERS, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower” or “BPL”), the
several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”) and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $250,000,000
delayed draw term loan credit facility in favor of BPL;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested delayed draw term loan credit facility in
favor of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

 

ARTICLE I.

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acquisition” shall mean the acquisition by any Person of the Equity Interests
of another Person (other than an existing wholly-owned Subsidiary of such
Person), or one or more assets, operating lines, businesses or divisions of
another Person (other than an existing Subsidiary of such Person), in each case,
whether through purchase, merger or other business combination or transaction.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing or Base Rate Borrowing accruing interest pursuant to clause
(iii) of the definition of Base Rate, the rate per annum obtained by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage. If the Adjusted LIBO Rate as of any date of
determination is less than zero percent per annum, then such rate shall be
deemed to be zero percent (0.0%) per annum for purposes of this Agreement.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

--------------------------------------------------------------------------------


 

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time.  On the Closing Date, the Aggregate
Commitment Amount is $250,000,000.

 

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and any Subsidiary of the Borrower from
time to time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date, the percentage per annum determined by reference
to the applicable Rating Category from time to time in effect as set forth in
the pricing grid below (the “Pricing Grid”); provided that a change in the
Applicable Margin resulting from a change in the Rating Category shall be
effective on the day on which either rating agency changes its rating and shall
continue until the day prior to the day that a further change becomes
effective.  Notwithstanding the foregoing, the Applicable Margin from the
Closing Date until the date by which the financial statements and Compliance
Certificate for the Fiscal Quarter ending September 30, 2016 are required to be
delivered shall be at Level III in the Pricing Grid.

 

Pricing Grid

 

Pricing
Level

 

Rating
Category

 

Applicable Margin
for Eurodollar
Loans

 

Applicable Margin
for Base Rate Loans

 

Applicable
Percentage for
Ticking Fee

I

 

BBB+ or higher / Baa1 or higher

 

1.00%
per annum

 

0.00%
per annum

 

0.125%
per annum

II

 

BBB / Baa2

 

1.10%
per annum

 

0.10
per annum

 

0.175%
per annum

III

 

BBB- /Baa3

 

1.35%
per annum

 

0.35%
per annum

 

0.225%
per annum

IV

 

Lower than BBB- / lower than Baa3

 

1.60%
per annum

 

0.60%
per annum

 

0.275%
per annum

 

The credit ratings to be utilized for purposes of the Pricing Grid are those
assigned to the senior, unsecured long-term debt securities of BPL without
third-party credit enhancement, whether or not any such debt securities are
actually outstanding, and any rating assigned to any other debt security of

 

2

--------------------------------------------------------------------------------


 

BPL shall be disregarded.  The rating in effect on any date is that in effect at
the close of business on such date.  If BPL is split-rated and (1) the ratings
differential is one category, the higher of the two ratings will apply (e.g.,
BBB+/Baa2 results in Level I status), (2) the ratings differential is two
categories, the rating which falls between them shall apply (e.g., BBB+/Baa3
results in Level II status) or (3) the ratings differential is three categories,
the rate shall be determined by reference to the category immediately below that
of the higher of the two ratings (e.g., BBB+/Ba1, then the rate would be based
on Level II status).  If neither Moody’s nor S&P has a rating for BPL, then the
rate shall be established by reference to Level IV.

 

If the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of rating corporate debt obligations (either
such condition, a “Rating System Alteration”), the Borrower, the Lenders and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the rating most recently in effect prior to any such change or cessation.  If
the rating system of both Moody’s and S&P shall be subject to a Rating System
Alteration, and after a reasonable time the parties cannot agree to a mutually
acceptable amendment with respect to Moody’s rating system and cannot agree to a
mutually acceptable amendment with respect to S&P’s rating system, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to Level IV.

 

“Applicable Percentage” shall mean, as of any date, with respect to the Ticking
Fee as of such date, the percentage per annum determined by reference to the
applicable Rating Category as set forth in the Pricing Grid; provided that a
change in the Applicable Percentage resulting from a change in the Rating
Category shall be effective on the day on which either rating agency changes its
rating and shall continue until the day prior to the day that a further change
becomes effective.  Notwithstanding the foregoing, the Applicable Percentage for
the Ticking Fee from the Closing Date until the date by which the financial
statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2016 are required to be delivered shall be at Level III in the
Pricing Grid.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Commitment Termination Date.

 

“Bahamas Group” shall mean Baproven Ltd., a Bahamian corporation, and its
Subsidiaries.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“BES” shall have the meaning set forth in the definition of “Buckeye Merchant
Services Companies”.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“BPL” shall have the meaning set forth in the introductory paragraph hereof.

 

“Buckeye Merchant Service Companies” shall mean, collectively, Buckeye Energy
Services LLC, a limited liability company formed under the laws of the State of
Delaware (“BES”), Buckeye Caribbean Terminals LLC, a limited liability company
formed under the laws of the Commonwealth of Puerto Rico and Buckeye West Indies
Holdings LP, a limited partnership formed under the laws of the Cayman Islands.

 

“Buckeye Partnership Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of BPL dated as of November 19, 2010, as amended by that
certain Amendment No. 1 to Amended and Restated Agreement of Limited Partnership
of BPL dated as of January 18, 2011, Amendment No. 2 to Amended and Restated
Agreement of Limited Partnership of BPL dated as of February 21, 2013, Amendment
No. 3 to Amended and Restated Agreement of Limited Partnership of BPL dated as
of October 1, 2013, Amendment No. 4 to Amended and Restated Agreement of Limited
Partnership dated as of September 29, 2014 and as the same may be further
amended from time to time after the date hereof as permitted by this Agreement.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean, (a) any Person or “group” (within the meaning of
the Exchange Act and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) shall own and control, beneficially
and of record, directly or indirectly, a number of “LP Units” (as defined in the
Buckeye Partnership Agreement) that would entitle such person or group to vote
LP Units representing, in the aggregate, more than 50% of the total number of
outstanding LP Units that are entitled to vote and be counted for purposes of
calculating the required votes and that are deemed to

 

4

--------------------------------------------------------------------------------


 

be outstanding for purposes of determining a quorum at any annual meeting of the
limited partners of BPL or otherwise in the election of “Public Directors” (as
defined in the Buckeye Partnership Agreement) of the General Partner; or
(b) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of the General Partner then in
office; or (c) BPL shall cease to own and control, beneficially and of record,
directly or indirectly, all of the outstanding member or other equity interests
in the General Partner or (d) a “Change in Control” (as defined in the Revolving
Credit Agreement) shall occur.  As used herein, “beneficially own” or words of
similar import shall have the meaning provided in Rule 13d-3 of the Exchange
Act, as amended, or any successor provision thereto; provided, however, that,
for purposes of this definition, a Person shall not be deemed to beneficially
own securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates until such tendered
securities are accepted for purchase or exchange pursuant to such offer.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
(or, for purposes of Section 2.17(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.

 

“Charges” shall have the meaning set forth in Section 11.12.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 11.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule I, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, or the joinder executed by such Person, in each case
as such commitment may subsequently be increased or decreased pursuant to the
terms hereof.

 

“Commitment Termination Date” shall mean, with respect to the Commitment of any
Lender, the earliest of (i) December 30, 2016, (ii) the date on which all
Commitments have been funded pursuant to Section 2.2, (iii) the date on which
the Commitments are terminated pursuant to Section 2.7, and (iv) the date on
which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
BPL in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

 

5

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” shall mean, for any period, (i) Consolidated
EBITDA for such period calculated as if the Unrestricted Subsidiaries are not
Subsidiaries of the Borrower and are not consolidated into the financial
performance of BPL and its Restricted Subsidiaries, plus (ii) without
duplication, dividends and distributions paid in cash by Unrestricted
Subsidiaries to the Borrower or any Restricted Subsidiaries during such period.

 

“Consolidated EBITDA” shall mean, for BPL and its Subsidiaries for any period,
an amount equal to the sum of (i) Consolidated Net Income for such period plus
(ii) to the extent deducted in determining Consolidated Net Income for such
period, without duplication, (A) Consolidated Interest Expense, (B) income or
franchise tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation, depletion and amortization expense (including
amortization of goodwill) determined on a consolidated basis in accordance with
GAAP, (D) non-cash unit-based equity expense for or to employees or board
members incurred during the period, (E) any extraordinary, nonrecurring or
unusual charges or losses, (F) all other non-cash charges or losses determined
on a consolidated basis in accordance with GAAP (including any impairment
charges, write-downs or write-offs, any charges resulting from the application
of fair value accounts and any charges resulting from the application of
purchasing accounting or changes in accounting principles), and (G) the amount
of charges, fees or expenses associated with any Indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses, in each case for such
period, minus (iii) to the extent included in determining Consolidated Net
Income for such period (A) Federal, state, local and foreign income and
franchise tax credits of BPL and its Subsidiaries, (B) all extraordinary,
nonrecurring or unusual gains, (C) all non-cash items increasing Consolidated
Net Income and (D) any cash payments made during such period in respect of items
described in clause (ii)(F) above subsequent to the Fiscal Quarter in which the
relevant non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income; provided, that, only for purposes of determining
compliance with the requirements set forth in Section 3.2(c) and Section 6.1,
if, since the beginning of the period ending on the date for which Consolidated
EBITDA is determined, BPL or any Subsidiary shall have made any asset
disposition or acquisition, shall have consolidated or merged with or into any
Person (other than the Borrower or a Subsidiary), or shall have made any
disposition or acquisition of a Subsidiary or of any partial ownership interest
in any other Person, Consolidated EBITDA shall be calculated giving pro forma
effect thereto (as reasonably diligenced by BPL) as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period, and such calculation shall be determined in good faith by a financial
officer of BPL (and BPL will provide to the Administrative Agent such supporting
information as Administrative Agent may reasonably request).

 

“Consolidated Funded Debt” shall mean, as of any date, all Indebtedness of BPL
and its Restricted Subsidiaries of the type described in subsections (i), (ii),
(iv), (v), (vi), (viii) and (x) of the definition of “Indebtedness”, and
Guarantees by BPL and its Restricted Subsidiaries of the foregoing types of
Indebtedness, measured as of such date on a consolidated basis, and in any event
including any amount Guaranteed by the Borrower or its Restricted Subsidiaries
for the benefit of Unrestricted Subsidiaries in accordance with Section 5.10(b).

 

“Consolidated Interest Expense” shall mean, for BPL and its Subsidiaries for any
period, determined on a consolidated basis in accordance with GAAP, total
interest expense, including, without limitation, the interest component of any
payments in respect of Capital Lease Obligations, expensed during such period
(whether or not actually paid during such period) including amortization,
write-off or write-down of debt discount, capitalized interest and debt issuance
costs and commissions, discounts and other fees, charges and expenses associated
with any letters of credit or Indebtedness, including in connection with the
repurchase or repayment thereof, including any premium and acceleration of fees
or discounts and other expenses.

 

“Consolidated Net Income” shall mean, for BPL and its Subsidiaries for any
period, the net income (or loss) of BPL and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from Consolidated Net Income (to the

 

6

--------------------------------------------------------------------------------


 

extent otherwise included therein) (i) the net income (but not loss) of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Subsidiary is
at the time prohibited by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such Subsidiary,
or otherwise in each case determined in accordance with GAAP; and (ii) any
equity interest of BPL or any of its Subsidiaries in the unremitted earnings of
any Person that is not a Subsidiary, except to the extent of the amount of
dividends or distributions actually paid in such period by such other Person to
BPL or any of its Subsidiaries. Notwithstanding clause (ii) above, the
Consolidated Net Income attributable to the Bahamas Group shall not be excluded
from Consolidated Net Income by virtue of such clause (ii), except that during
any period starting with the 30th day after the applicable Governmental
Authority has disapproved of the payment of a dividend or similar distribution
intended to be made by the Bahamas Group (assuming such disapproval has not been
withdrawn, reversed or superseded by an approval of such payment on or prior to
such 30th day), and ending on the earlier of (A) the date that such disapproval
has been withdrawn, reversed or superseded by an approval of such payment and
(B) the date that the payment of another dividend or similar distribution by the
Bahamas Group has been approved by the applicable Governmental Authority, the
Consolidated Net Income attributable to the Bahamas Group, unless otherwise
agreed to by the Required Lenders, shall be reduced immediately and in full,
which reduction shall be effective until such period has concluded (it being
understood that the Required Lenders may agree to reductions only in part or
pursuant to a schedule).

 

“Consolidated Net Tangible Assets” shall mean as of any date of determination,
the total assets of the Borrower and its Restricted Subsidiaries as set forth on
a consolidated balance sheet of the Borrower and its Restricted Subsidiaries for
its most recently completed Fiscal Quarter, prepared in accordance with GAAP,
after deducting therefrom:  (a) all current liabilities, excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term debt; and (b) the book value (net of any applicable reserves and
accumulated amortization) of all goodwill, trade names, trademarks, patents and
other like intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries for the Borrower’s most recently completed Fiscal Quarter, prepared
in accordance with GAAP.

 

“Continuing Director” shall mean, as of any date, any member of the board of
directors of the General Partner (A) (I) at any time during the first two years
after the Closing Date, individuals who were members of such board of directors
or other equivalent governing body as of the Closing Date or (II) thereafter,
individuals who were members of such board of directors or other equivalent
governing body two years prior to such time, (B) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clause (A) above (as applicable) constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body, or
(C) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (A) and (B) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Declining Lender” shall have the meaning set forth in Section 2.24.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.12(b).

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, at any time, subject to Section 2.23(c), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan or to pay any other amount
required to be paid by it hereunder (each a “funding obligation”) unless such
Lender has notified the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding set forth in Sections 3.1 or 3.2 has not
been satisfied (which conditions precedent, together with any applicable
Default, will be specifically identified in such writing), (ii) any Lender that
has notified the Borrower, the Administrative Agent or any other Lender in
writing, or has stated publicly, that it does not intend to comply with any such
funding obligation hereunder (unless such writing or public statement relates to
such Lender’s funding obligations hereunder and states that such position is
based on such Lender’s good faith determination that one or more conditions
precedent to funding set forth in Sections 3.1 or 3.2 has not been satisfied
(which conditions precedent, together with any applicable Default, have been
specifically identified in such writing) cannot be satisfied), (iii) any Lender
that has defaulted on its obligation to fund generally under any other loan
agreement, credit agreement or other financing agreement, (iv) any Lender that
has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation) or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.23(c)) upon notification
of such determination by the Administrative Agent to the Borrower and the
Lenders.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent .

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Inventory” shall mean (i) inventories of Petroleum Products in which
the Buckeye Merchant Service Companies and their Subsidiaries have lawful and
absolute title, which are not subject to any Lien in favor of any Person (other
than Permitted Encumbrances), minus without duplication the amount of any
Permitted Encumbrances on such inventory and (ii) inventory to be delivered to
the Buckeye Merchant Service Companies for which title has not yet passed to the
Buckeye Merchant Service Companies as of such date of determination, to the
extent the Buckeye Merchant Service Companies have paid in cash the purchase
price; provided that with respect to the inventory described in this clause
(ii), (A) but for the passing of title to the Buckeye Merchant Service
Companies, such inventory would fulfill the requirements of the immediately
preceding clause (i), (B) the Buckeye Merchant Service Companies shall have the
absolute and unqualified contractual right to obtain such inventory and
(C) (i) the purchase price of such inventory must have been prepaid and
(ii) such inventory must be scheduled to commence transfer of title of such
inventory to the Buckeye Merchant Service Companies within three Business Days
of the effective prepayment date.

 

8

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters but only to the extent such health and
safety matters arise out of exposure to Hazardous Materials, as now or hereafter
in effect.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement in
writing pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

 

“Equity Interests” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 (as in effect on the date hereof) the requirement of
Section 4043(a) of ERISA that it be notified of such event); (ii) any failure to
make a required contribution to any Plan that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or failure to satisfy the minimum funding standard set forth in Section 412 of
the Code and Section 303 of ERISA, whether or not waived, or any filing of any
request for or receipt of a minimum funding waiver under Section 412 of the Code
or Section 303 of ERISA with respect to any Plan or Multiemployer Plan, or that
such filing may be made, or any determination that any Plan is, or is expected
to be, in at-risk status under Title IV of ERISA; (iii) any incurrence by the
Borrower, any of its Subsidiaries or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Plan or Multiemployer Plan
(other than for premiums due and not delinquent under Section 4007 of ERISA);
(iv) any institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any of its ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (vi) any receipt by
the Borrower, any of its Subsidiaries or any of its ERISA Affiliates of any
notice, or any receipt by any Multiemployer Plan from the Borrower, any of its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (vii) engaging in a non-exempt prohibited transaction within
the meaning of Section 4975 of the Code or Section 406 of ERISA; or (viii) any
filing of a notice of intent to terminate any Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without the benefit of or credit for proration, exemptions or offsets that may
be available from time to time to any Lender under Regulation D.  The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), gross income or
capital, franchise Taxes and branch profits or other similar Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, and (b) any U.S.
federal withholding Taxes that (i) are imposed on amounts payable to such
Recipient pursuant to a Requirement of Law in effect on the date on which such
Recipient becomes a Recipient under this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.22) or designates a new
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new lending office, (ii) are
attributable to such Recipient’s failure to comply with Section 2.19(e), or
(iii) are imposed under FATCA.

 

“Executive Summary” shall mean the Executive Summary dated September 2016
relating to the Borrower and the transactions contemplated by this Agreement and
the other Loan Documents.

 

“Extending Lender” shall have the meaning set forth in Section 2.24.

 

10

--------------------------------------------------------------------------------


 

“Extension Effective Date” shall have the meaning set forth in Section 2.24.

 

“Extension Request Date” shall have the meaning set forth in Section 2.24.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantially comparable)
and any current or future regulations or official interpretations thereof, and
any agreements entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.  If
the Federal Funds Rate as of any date of determination is less than zero percent
per annum, then such rate shall be deemed to be zero percent (0.0%) per annum
for purposes of this Agreement.

 

“Fee Letter” shall mean that certain fee letter, dated as of September 2, 2016,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
BPL.

 

“Fiscal Quarter” shall mean any fiscal quarter of BPL.

 

“Fiscal Year” shall mean any fiscal year of BPL.

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“General Partner” shall mean Buckeye GP LLC, a Delaware limited liability
company, or any other Restricted Subsidiary that is admitted to BPL as general
partner of BPL, in its capacity as general partner of BPL.

 

“General Partner LLC Agreement” shall mean the Third Amended and Restated
Limited Liability Company Agreement of the General Partner dated as of
November 19, 2010, as amended by that certain Amendment No. 1 to Third Amended
and Restated Limited Liability Company Agreement of the General Partner dated as
of May 2, 2013 and as the same may be amended from time to time as permitted by
this Agreement.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
determination, executive order, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement (whether or not having the force of law), including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any

 

11

--------------------------------------------------------------------------------


 

Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly and including any obligation, direct
or indirect, of the guarantor (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(iv) as an account party in respect of any letter of credit or letter of
guaranty issued in support of such Indebtedness or obligation; provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations. 
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which Guarantee is made or, if not so stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, petroleum products, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, and all
other substances or wastes regulated pursuant to any Environmental Law.

 

“Hedged Eligible Inventory” shall mean Eligible Inventory with respect to which
the value has been effectively hedged on a net hedge basis for delivery within
the next 180 days by either (i) a NYMEX contract or an over-the-counter
contract, or (ii) a contract for physical delivery to a counterparty on a
written list of counterparties provided by the Borrower from time to time to the
Administrative Agent (and updated at least once per Fiscal Quarter) but
excluding any such counterparties on such written list that have been
affirmatively rejected by the Administrative Agent in its reasonable discretion;
provided, however, that Petroleum Products that would constitute Hedged Eligible
Inventory except that such inventory has been hedged for delivery within the
next 365 days but more than 180 days out (the “Long Term Hedged Inventory”)
shall be included as Hedged Eligible Inventory to the extent such Long Term
Hedged Inventory does not exceed 25% of the total Hedged Eligible Inventory.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

12

--------------------------------------------------------------------------------


 

“Hybrid Equity Securities” shall mean, on any date (the “determination date”),
any securities issued by BPL or a financing vehicle of BPL, other than common
stock or limited partnership units, that meet the following criteria: (a) BPL
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of all
Obligations. As used in this definition, “mandatory redemption” shall not
include conversion of a security into common stock or limited partnership units.

 

“Increase Election” shall have the meaning set forth in Section 6.1.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business and not overdue by more than 120 days), (iv) all obligations
of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, the amount of such Indebtedness
being deemed to be the lesser of the fair market value (as determined reasonably
and in good faith by such Person) of such property or assets and the amount of
the Indebtedness so secured, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interests of such Person payable in cash, (x) all Off-Balance Sheet Liabilities,
(xi) all Hedging Obligations, and (xii) any Indebtedness of a Special Entity for
which such Person is liable either by agreement or because of a Governmental
Requirement; provided however, that Indebtedness shall not include obligations
under any operating lease of property that is not capitalized on the balance
sheet of such Person other than pursuant to clause (x) above.  The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

 

“Indemnitee” shall have the meaning set forth in Section 11.3(b).

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (or 12 months or less than one month if
available to all Lenders); provided that:

 

(i)                                      the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

(iii)                               any Interest Period which begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar

 

13

--------------------------------------------------------------------------------


 

month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and

 

(iv)                              no Interest Period may extend beyond the
Maturity Date.

 

“Intermediate Investment Account” shall mean the deposit account no.
2079951076125 (or any successor account thereto) held in the name of the
Borrower or Restricted Subsidiary holding (i) the proceeds of Accounts
Receivable (as defined in the Revolving Credit Agreement) relating to
Intermediate Investments and credit card purchases of transportation fuels from
retail distributors that have received Intermediate Investments and (ii) funds
transferred from time to time by the Borrower or any Restricted Subsidiary to
pay operating expenses in the ordinary course; provided that, the oil companies
that have provided the Intermediate Loans may have access and withdrawal rights
with respect to such account.

 

“Intermediate Investments” shall mean loans and advances made by any Buckeye
Merchant Service Company to retail distributors of transportation fuels in
connection with the Intermediate Loans.

 

“Intermediate Loans” shall mean Indebtedness incurred by any Buckeye Merchant
Service Company and owed to major oil companies to, among other things, make
Intermediate Investments.

 

“Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., JPMorgan
Chase Bank, N.A., Wells Fargo Securities, LLC and Barclays Bank PLC.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, (iii) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or (iv) a
Lender or its Parent Company has become the subject of a Bail-in Action;
provided that, for the avoidance of doubt, a Lender Insolvency Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interest in or control of a Lender or a Parent Company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
or acquisition does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, each Additional Lender that joins this
Agreement pursuant to Section 2.22.

 

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) (A) Consolidated Funded Debt, minus (B) the lesser of (1) the BMSC Revolving
Credit Exposure (as defined in the Revolving Credit Agreement) and (2) the sum
of (x) 100% of Hedged Eligible Inventory, and (y) 75% of outstanding Eligible
Accounts Receivable (as defined in the Revolving Credit Agreement) (provided,
however, in no event shall the amount in clause (y) exceed 25% of the sum of
clause (x) and (y)), minus (C) to the extent included in Consolidated Funded
Debt, 100% of performance bonds issued by, and letter of credit reimbursement
obligations incurred by, the Buckeye Merchant Service Companies

 

14

--------------------------------------------------------------------------------


 

(and guarantees thereof by BPL) with respect to fuel tax liabilities of the
Buckeye Merchant Service Companies and obligations of the Buckeye Merchant
Service Companies under product purchase and/or supply agreements, in an
aggregate amount not to exceed $100,000,000, minus (D) 100% of Intermediate
Loans not to exceed $5,000,000, minus (E) the principal amount of any bond
issuance (so long as 100% of the net proceeds of such bond issuance are held by
one or more borrowers under the Revolving Credit Agreement that are U.S.
Persons, in cash or cash equivalents and such proceeds are not subject to any
Liens other than Permitted Encumbrances) minus (F) the principal amount of
Hybrid Equity Securities in an aggregate amount not to exceed 15% of Total
Capitalization, in each case measured on a consolidated basis as of such date of
determination to (ii) the sum of (A) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or immediately prior to such date for which
financial statements are required to have been delivered under this Agreement
and (B) Material Project EBITDA Adjustments, if any.

 

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar
Borrowing, the interest rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time)) as the London
interbank offered rate for Dollar deposits at approximately 11:00 a.m. (London,
England time) two (2) Business Days prior to the first day of such Interest
Period with a maturity comparable to such Interest Period.  If for any reason
such rate is not available at any such time for any reason, LIBOR for such
Interest Period shall instead be the interest rate per annum reasonably
determined by the Administrative Agent and disclosed to BPL in writing, to be
the arithmetic average of the rates per annum at which deposits in U. S. Dollars
in an amount equal to the amount of the Eurodollar Loans comprising part of such
Borrowing are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, collateral assignment, deposit
arrangement, or other arrangement having the practical effect of any of the
foregoing (including any conditional sale, capital lease or other title
retention agreement and any financing lease having the same economic effect as
any of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the Fee
Letter, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, and any and all other instruments, agreements and
documents executed in connection with any of the foregoing.

 

“Loans” shall mean all loans made by a Lender to the Borrower pursuant to
Section 2.1 under its Commitment, which may either be a Base Rate Loan or a
Eurodollar Loan.

 

“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction”.

 

“Material Acquisition” shall have the meaning set forth in Section 6.1.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the financial condition, business, operations, or properties of BPL and its
Restricted Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform any of its obligations under this Agreement or Notes, (iii) the rights
and remedies of

 

15

--------------------------------------------------------------------------------


 

the Administrative Agent or the Lenders under this Agreement or Notes or
(iv) the legality, validity or enforceability of this Agreement or Notes.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) and
Hedging Obligations of the Borrower or any Restricted Subsidiary, individually
or in an aggregate committed or outstanding principal amount exceeding
$75,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Restricted Subsidiaries, the aggregate
capital cost of which is reasonably expected by BPL to exceed $20,000,000 (or
such lesser amount as may be agreed by the Administrative Agent); provided that
BPL may elect that one or more “phases” of a capital project or expansion be
treated as an independent Material Project if (A) the aggregate capital cost of
such “phase” is reasonably expected by BPL to exceed $10,000,000 (or such lesser
amount as may be agreed by the Administrative Agent) and (B) the aggregate
capital cost of such “phase”, together with all other “phases” of such capital
project or expansion is reasonably expected by BPL to exceed $20,000,000 (or
such lesser as may be agreed by the Administrative Agent).

 

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

 

(A)                           prior to the Commercial Operation Date of a
Material Project (but including the Fiscal Quarter in which such Commercial
Operation Date occurs), a percentage (equal to the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated Adjusted EBITDA attributable
to such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on contracts or term sheets relating to such Material Project, the
creditworthiness of the other parties to such contracts and term sheets, and
projected revenues from such contracts and term sheets, capital costs and
expenses, scheduled Commercial Operation Date (which shall be no later than 18
months after the last day of the first Fiscal Quarter for which such Material
Project EBITDA Adjustments shall be included for purposes of calculating the
Leverage Ratio), and other factors reasonably deemed appropriate by the
Administrative Agent), which may, at the Borrower’s option, be included as
“Material Project EBITDA Adjustments” for purposes of the Leverage Ratio for the
Fiscal Quarter in which construction of such Material Project commences and for
each Fiscal Quarter thereafter until the Commercial Operation Date of such
Material Project (including the Fiscal Quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated Adjusted EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for Fiscal Quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full Fiscal Quarter after its actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer), but with any delay resulting from a force majeure event not counting as
a delay for purposes of these time periods to the extent approved by the
Administrative Agent:  (i) 90 days or less, 0%, (ii) longer than 90 days, but
not more than 180 days, 25%, (iii) longer than 180 days but not more than 270
days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)                               beginning with the first full Fiscal Quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding Fiscal Quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated Adjusted EBITDA attributable
to such Material Project (determined in the same manner as set forth in clause
(A) above) for the balance of the four full Fiscal Quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be included as
“Material Project EBITDA Adjustments” for purposes of the Leverage

 

16

--------------------------------------------------------------------------------


 

Ratio for such Fiscal Quarters (but net of any actual Consolidated Adjusted
EBITDA attributable to such Material Project following such Commercial Operation
Date).

 

Notwithstanding the foregoing:

 

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                                 not later than 20 days (or such shorter
period of time as the Administrative Agent shall agree) prior to the delivery of
any certificate required by the terms and provisions of Section 5.1(a) or (b) to
the extent Material Project EBITDA Adjustments will be made to Consolidated
Adjusted EBITDA in determining compliance with Section 6.1, the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
Consolidated Adjusted EBITDA attributable to such Material Project, and

 

(b)                                 prior to the date such certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld, conditioned or delayed) such
projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated Adjusted EBITDA for such period (which total actual
Consolidated Adjusted EBITDA shall be determined without including any Material
Project EBITDA Adjustments); provided, that (i) the portion of all Material
Project EBITDA Adjustments during any period that are based on term sheets
rather than contracts shall be limited to 5% of the total actual Consolidated
Adjusted EBITDA for such period (which total actual Consolidated Adjusted EBITDA
shall be determined without including any Material Project EBITDA Adjustments)
and (ii) no Material Project EBITDA Adjustments during any period that are based
on term sheets shall continue to be included for more than 120 days (or such
longer period of time as the Administrative Agent shall agree) after such term
sheet is executed unless within such time period such term sheet is converted to
a binding contract.

 

The parties hereto acknowledge and agree that the adjustments related to
Material Projects reflected in the pro forma calculation of the Leverage Ratio
delivered in connection with the initial Borrowing hereunder shall be deemed to
be approved Material Project EBITDA Adjustments hereunder (including for the
purposes of showing pro forma compliance with the Leverage Ratio pursuant to
Section 3.2(c) on the Closing Date).

 

“Material Subsidiary” shall mean at any time any (x) borrower (other than BPL)
under the Revolving Credit Agreement or (y) direct or indirect Restricted
Subsidiary having: (a) assets in an amount equal to at least 10% of the total
assets of BPL and its Restricted Subsidiaries determined on a consolidated basis
as of the last day of the most recent Fiscal Quarter at such time; or (b) gross
revenues or net income in an amount equal to at least 10% of the gross revenues
or net income of BPL and its Restricted Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of the most recent Fiscal Quarter at
such time.

 

“Maturity Date” shall mean, with respect to the Loan of any Lender, the earlier
of (i) September 30, 2019 or such later date to which such Lender has agreed to
extend its Loan pursuant to Section 2.24 and (ii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Maximum Rate” shall have the meaning set forth in Section 11.12.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

17

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, a Subsidiary or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“New Lender” shall have the meaning set forth in Section 2.24.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Notes” shall mean, collectively, any promissory note made by the Borrower in
favor of a Lender evidencing Loans made by such Lender.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.6(b).

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Lenders and the Joint Lead Arrangers pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
reimbursable fees and expenses of counsel to the Administrative Agent and any
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of borrowing but which does not constitute a liability on the balance sheet of
such Person.

 

“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation or equivalent document, the bylaws, any certificate
of designation or instrument relating to the rights of preferred shareholders of
such corporation, and any stockholders agreement, (b) for any partnership, the
partnership agreement, any certificate of limited partnership or formation or
equivalent document, and any other instrument or agreement relating to the
rights between or among the

 

18

--------------------------------------------------------------------------------


 

partners or pursuant to which such partnership is formed, (c) for any limited
liability company, the operating agreement, any articles of organization or
formation, any equivalent document, and any other instrument or agreement
relating to the rights between the members, pertaining to the manager, or
pursuant to which such limited liability company is formed, and (d) for any
trust, the trust agreement and any other instrument or agreement relating to the
rights between the trustors, trustees and beneficiaries pursuant to which such
trust is formed.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” (as defined in Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 11.4(d).

 

“Participant Register” shall have the meaning set forth in Section 11.4(d).

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i)                                     Liens imposed by law for Taxes that are
not yet delinquent or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves, if
any, are being maintained in accordance with GAAP;

 

(ii)                                  statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law (including
Liens on property of the Borrower or any Restricted Subsidiary in the possession
of storage facilities, pipelines or barges) arising in the ordinary course of
business for amounts not yet due or not overdue by more than sixty (60) days, or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

19

--------------------------------------------------------------------------------


 

(iii)                               Liens on cash and cash equivalents under or
with respect to accounts with brokers or counterparties with respect to Hedging
Transactions consisting of cash, commodities or futures contracts, options,
securities, instruments and other like assets securing only Hedging
Transactions;

 

(iv)                              pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(v)                                 pledges and deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business;

 

(vi)                              judgment and attachment liens not giving rise
to an Event of Default or inchoate Liens created by or existing from any pending
litigation or legal proceeding that are currently being contested in good faith
by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(vii)                           customary rights of set-off, revocation, refund
or chargeback under deposit agreements or under the Uniform Commercial Code or
common law of banks or other financial institutions where the Borrower or any of
its Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

 

(viii)                        easements, zoning restrictions, rights-of-way,
covenants, restrictions, encroachments and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and the Restricted Subsidiaries taken as a
whole;

 

(ix)                              withdrawal and access rights held by oil
companies with respect to the Intermediate Investment Accounts; and

 

(x)                                 “first-purchaser” Liens, as defined in Texas
Bus. & Com. Code Section 9.343, comparable laws of the states of Oklahoma,
Kansas, Wyoming, Mississippi, Wyoming or New Mexico, or any other comparable Law
of any such jurisdiction or any other applicable jurisdiction.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Petroleum Products” shall mean crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products,
bio-fuels or any blend thereof.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”.

 

20

--------------------------------------------------------------------------------


 

“Pro Rata Share” shall mean with respect to the Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loans), and the denominator of
which shall be the sum of the Commitments of all Lenders (or if such Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, the Loans of all Lenders).

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Register” shall have the meaning set forth in Section 11.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, members, shareholders,
administrators, trustees, partners, directors, officers, agents, members,
employees, accountants, legal counsel or other advisors of such Person and such
Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Commitments or, if the Lenders have no Commitments
outstanding, then Lenders holding more than 50% of the aggregate outstanding
principal amount of Loans at such time; provided, that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Commitments
and the outstanding principal amount of all Loans owing to such Lender shall be
excluded for purposes of determining Required Lenders.

 

“Requirement of Law” for any Person shall mean Governmental Requirements
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of BPL and (y) with respect to all other provisions, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Equity Interests, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Equity
Interests, any Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Equity
Interests or such Indebtedness, whether now or hereafter outstanding.

 

“Restricted Subsidiary” shall mean all Subsidiaries of BPL, other than
Unrestricted Subsidiaries.  As of the date hereof, the initial Restricted
Subsidiaries shall consist of those Persons listed on Exhibit B-1.

 

“Revolving Credit Agreement” shall mean the Revolving Credit Agreement, dated as
of September 30, 2014, by and among Borrower and the Subsidiaries of Borrower
from time to time party thereto, as borrowers, the several banks and other
financial institutions and lenders from time to time party thereto, as lenders
and SunTrust Bank, as administrative agent for such lenders, as amended by that
certain First Amendment to Revolving Credit Agreement, dated as of December 16,
2015, that certain Second Amendment to Revolving Credit Agreement, dated as of
September 30, 2016, and as the same may be further amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

“Risk Management Policy” shall mean one or more risk management policies
applicable to the Buckeye Merchant Service Companies with respect to the funding
activities of the Buckeye Merchant Service Companies as approved by the Boards
of Directors of the Buckeye Merchant Service Companies.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is or
whose government is, the subject or target of any Sanctions or any other
relevant sanctions authority.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) any Person listed in any
Sanctions-related list of designated Persons by the U.S. Department of State,
the United Nations Security Council, the European Union or any member state of
the European Union, or (iii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Special Entity” of any Person shall mean any joint venture, limited liability
company or partnership, general or limited partnership or any other type of
partnership or company other than a corporation in which such Person or one or
more of its Subsidiaries is a member, owner, partner or joint venturer and
either (a) owns, directly or indirectly, at least a majority of the equity or
other ownership interests of such entity, or (b) controls such entity, but
excluding any tax partnerships that are not classified as partnerships under
state law.  For purposes of this definition, any Person that owns directly or
indirectly an equity investment in another Person that allows the first Person
to manage or elect managers having sufficient power to manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g., a sole general partner controls a limited partnership).

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; provided that notwithstanding
anything herein to the contrary, Buckeye Pipeline Services Company shall not be
considered a Subsidiary of BPL so long as (x) it would only be considered a
Subsidiary because it consolidates into the BPL financial statements pursuant to
GAAP, (y) its activities are substantially similar to its activities on the
Closing Date and (z) it does not have material operating assets (other than
Equity Interests in BPL).  Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of BPL.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholdings) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Ticking Fee” shall have the meaning set forth in Section 2.13(b).

 

“Total Capitalization” shall mean, at the date of any determination thereof, the
sum of (a) all Indebtedness of BPL and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP plus (b) the consolidated
partners’ equity of BPL and its Restricted Subsidiaries.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean those Persons listed on Exhibit B-2 and any
Subsidiary of BPL designated in writing by BPL to the Administrative Agent as an
“Unrestricted Subsidiary” in accordance with Section 5.10.

 

23

--------------------------------------------------------------------------------


 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.19(e)(ii).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower or the Administrative Agent, as
applicable.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2.                                Reserved.

 

Section 1.3.                                Accounting Terms and Determination. 
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of BPL
delivered pursuant to Section 5.1(a); provided that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any provision to
eliminate the effect of any change in GAAP on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
wish to amend any provision for such purpose), then the Borrower’s compliance
with such provision shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such provision is amended in a manner satisfactory
to the Borrower and the Required Lenders and the Borrower shall provide to the
Administrative Agent such line item reconciliations, as the Administrative Agent
may reasonably request.  It is understood and agreed that, solely with respect
to any change in GAAP after the Closing Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on the Closing Date will
not be treated as a capital lease hereunder solely as a result of such change in
GAAP after the Closing Date.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of BPL
or any Subsidiary thereof at “fair value”, as defined therein.

 

Section 1.4.                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and

 

24

--------------------------------------------------------------------------------


 

“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) all
references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated and (vi) references to any Governmental Requirement shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Governmental Requirement.

 

ARTICLE II.

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                General Description of Facilities. 
Subject to and upon the terms and conditions herein set forth,  the Lenders
hereby establish in favor of the Borrower a delayed draw term loan credit
facility pursuant to which each Lender severally agrees (to the extent of such
Lender’s Commitment) to make Loans in Dollars to the Borrower in accordance with
Section 2.2.

 

Section 2.2.                                Delayed Draw Term Loans.  Subject to
the terms and conditions set forth herein, each Lender severally agrees to make
Loans, ratably in proportion to its Pro Rata Share of the Aggregate Commitments,
to the Borrower, in Dollars and from time to time during the Availability
Period, in up to three (3) drawings, in an aggregate principal amount up to such
Lender’s Commitment.  Amounts borrowed as Loans hereunder that are repaid or
prepaid may not be reborrowed.

 

Section 2.3.                                Procedure for Borrowings.  The
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 11.1) of each Borrowing
substantially in the form of Exhibit 2.3 attached hereto (a “Notice of
Borrowing”) (x) prior to 11:00 a.m. on the requested date of each Base Rate
Borrowing and (y) prior to 12:00 noon three (3) Business Days prior to the
requested date of each Eurodollar Borrowing; provided, that such Notice of
Borrowing may be submitted on the Closing Date with respect to any Eurodollar
Borrowings made on the Closing Date, solely to the extent such Notice of
Borrowing is accompanied by a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent.  Each Notice of Borrowing
shall be irrevocable and shall specify (i) the Borrower, (ii) the aggregate
principal amount of such Borrowing, (iii) the date of such Borrowing (which
shall be a Business Day), (iv) the Type of the Loan comprising such Borrowing
and (v) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period).  Each Borrowing shall consist entirely of Base Rate Loans
or Eurodollar Loans, as the Borrower may request.  The aggregate principal
amount of each Eurodollar Borrowing shall not be less than $3,000,000 or a
larger multiple of $1,000,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed three.  Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.4.                                Reserved.

 

Section 2.5.                                Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. in the case of Eurodollar Loans and by
2:00 p.m. in the case of Base Rate Loans to the Administrative Agent at the
Payment Office.  The Administrative Agent will make such Loans available to the
Borrower promptly on the proposed date (and in any event no later than close of
business) by crediting the amounts that it receives, in Dollars in like funds,
to an account maintained by the Borrower with

 

25

--------------------------------------------------------------------------------


 

the Administrative Agent or, at the Borrower’s option, by effecting a wire
transfer of such amounts to an account located in the United States and
designated by the Borrower to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
(x) at the Federal Funds Rate until the second Business Day after such demand
and (y) at the Base Rate at all times thereafter.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.  With respect to any share of a Borrowing not made
available by a Lender as contemplated above, if such Lender subsequently pays
its share of such Borrowing to the Administrative Agent, then the Administrative
Agent shall promptly forward such amount to the Borrower.

 

(c)                                  All Borrowings shall be made by the Lenders
on the basis of their respective Pro Rata Shares.  No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

Section 2.6.                                Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing which, for the avoidance of
doubt, may be delivered by e-mail in accordance with Section 11.1) of each
Borrowing that is to be converted or continued, as the case may be,
substantially in the form of Exhibit 2.6 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 11:00 a.m. on the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing.  Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and

 

26

--------------------------------------------------------------------------------


 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of “Interest Period”.  If any such Notice
of Conversion/Continuation requests a Eurodollar Borrowing but does not specify
an Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be converted
into, or continued as, a Eurodollar Borrowing if an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing.  No conversion of any Eurodollar Loan shall be permitted
except on the last day of the Interest Period in respect thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.7.                                Optional Reduction and Termination
of Commitments.

 

(a)                                 Unless previously terminated, all
Commitments shall terminate on the Commitment Termination Date.

 

(b)                                 Upon at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing which, for
the avoidance of doubt, may be delivered by e-mail in accordance with
Section 11.1) to the Administrative Agent (which notice shall be irrevocable
except that a notice of commitment reduction or termination under this
Section 2.7(b) may state that such notice is conditioned upon the effectiveness
of other credit facilities or the receipt of the proceeds from the incurrence of
other Indebtedness or any other event, in which case such notice of commitment
reduction or termination may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied)), the Borrower may reduce the Aggregate Commitments in part or
terminate the Aggregate Commitments in whole; provided that (i) any partial
reduction shall apply to reduce proportionately and permanently the Commitment
of each Lender and (ii) any partial reduction pursuant to this Section shall be
in an amount of at least $5,000,000 and any larger multiple of $1,000,000.

 

(c)                                  So long as no Event of Default has occurred
and is continuing, with the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.23 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

Section 2.8.                                Repayment of Loans.  The Borrower
unconditionally promises to pay to the Administrative Agent, for the account of
each Lender, the aggregate outstanding principal balance of the Loans of such
Lender on the Maturity Date applicable to such Lender.

 

27

--------------------------------------------------------------------------------


 

Section 2.9.                                Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Commitment, (ii) the amount of each Loan made hereunder by each Lender, the Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.6,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.6, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof.  The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)                                 This Agreement evidences the obligation of
the Borrower to repay the Loans and is being executed as a “noteless” credit
agreement.  However, at the request of any Lender at any time, the Borrower
agrees that it will execute and deliver to such Lender a promissory note payable
to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

Section 2.10.                         Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing which, for the avoidance of
doubt, may be delivered by e-mail in accordance with Section 11.1) to the
Administrative Agent no later than (i) in the case of any prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
the date of such prepayment, and (ii) in the case of any prepayment of any Base
Rate Borrowing, prior to 11:00 a.m. on the date of such prepayment.  Each such
notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the incurrence of other Indebtedness or any other
event, in which case such notice of prepayment may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied.    Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(c); provided
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.18.  Each partial prepayment of any Loan shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type pursuant to Section 2.2.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 

Section 2.11.                         Reserved.

 

28

--------------------------------------------------------------------------------


 

Section 2.12.                         Interest on Loans.

 

(a)                                 The Borrower shall pay interest on (i) each
Base Rate Loan at the Base Rate plus the Applicable Margin in effect from time
to time and (ii) each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.

 

(b)                                 Notwithstanding subsection (a) of this
Section, at the option of the Required Lenders if an Event of Default has
occurred and is continuing, and automatically after acceleration or with respect
to any past due amount hereunder, the Borrower shall pay interest (“Default
Interest”) with respect to its portion of all Eurodollar Loans at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
such Eurodollar Loans for the then-current Interest Period until the last day of
such Interest Period, and thereafter, and with respect to its portion of all
Base Rate Loans and all other Obligations hereunder (other than Loans), at the
rate per annum equal to 200 basis points above the otherwise applicable interest
rate for Base Rate Loans.

 

(c)                                  Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Loans shall be payable quarterly in arrears on the last day of each March,
June, September and December and on the Maturity Date.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
months after the initial date of such Interest Period, and on the Maturity
Date.  Interest on any Loan which is converted into a Loan of another Type or
which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof.  All Default Interest shall be payable on demand.

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.13.                         Fees.

 

(a)                                 BPL agrees to pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by BPL and the Administrative Agent.

 

(b)                                 BPL agrees to pay to the Administrative
Agent for the account of each Lender, a fee which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with the Pricing Grid) on
the daily amount of the unused Commitment of such Lender (the “Ticking Fee”),
commencing on the date which is thirty days after the Closing Date and
continuing through (and including) the Commitment Termination Date.  The Ticking
Fee shall be payable on the Commitment Termination Date.

 

(c)                                  The Borrower shall pay on the Closing Date
to the Administrative Agent and its affiliates all fees in the Fee Letter that
are due and payable on the Closing Date.  The Borrower shall pay on the Closing
Date to the Lenders all upfront fees previously agreed in writing.

 

(d)                                 Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to Ticking Fees accruing with respect to
its Commitment during such period pursuant to subsection (b) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees).  The

 

29

--------------------------------------------------------------------------------


 

pro rata payment provisions of Section 2.20 shall automatically be deemed
adjusted to reflect the provisions of this subsection.

 

Section 2.14.                         Computation of Interest and Fees. 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

 

Section 2.15.                         Inability to Determine Interest Rates.  If
prior to the commencement of any Interest Period for any Eurodollar Borrowing,

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBO Rate does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. 
Unless the Borrower notifies the Administrative Agent at least one Business Day
before the date of any Eurodollar Borrowing for which a Notice of Borrowing or
Notice of Conversion/Continuation has previously been given that it elects not
to borrow, continue or convert to a Eurodollar Borrowing on such date, then such
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

 

Section 2.16.                         Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended.  In
the case of the making of a Eurodollar Borrowing, such Lender’s Loan shall be
made as a Base Rate Loan as part of the same Borrowing for the same Interest
Period and, if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date.  Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

 

30

--------------------------------------------------------------------------------


 

Section 2.17.                         Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than Indemnified Taxes, Excluded Taxes and Other Connection Taxes) on its loans,
loan principal, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then, from time to time, such Lender
may provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for any such increased costs incurred or reduction
suffered.

 

(b)                                 If any Lender shall have determined that on
or after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital (or on the capital of the Parent Company of such
Lender) as a consequence of its obligations hereunder to a level below that
which such Lender or such Parent Company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies or the policies of such
Parent Company with respect to capital adequacy and liquidity), then, from time
to time, such Lender may provide the Borrower (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within ten (10) Business Days after receipt of such notice
and demand the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or such Parent Company for any such reduction suffered.

 

(c)                                  A certificate of such Lender setting forth
the amount or amounts necessary to compensate such Lender or the Parent Company
of such Lender specified in subsection (a) or (b) of this Section and setting
forth in reasonable detail the manner in which such amount or amounts was
determined shall be delivered to the Borrower (with a copy to the Administrative
Agent) and shall be conclusive, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than one hundred eighty (180) days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

31

--------------------------------------------------------------------------------


 

Section 2.18.                         Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, BPL shall compensate each
Lender, within five (5) Business Days after written demand from such Lender, for
any loss, cost or expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section and the basis therefor and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.19.                         Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes; provided that if any
applicable Requirements of Law requires the deduction or withholding of any Tax
from any such payment, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable Requirements
of Law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable
by the relevant Borrower shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.

 

(b)                                 In addition, without limiting the provisions
of subsection (a) of this Section, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)                                  Without duplication of its responsibilities
under Section 2.19(a), BPL shall indemnify each Recipient within fifteen (15)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by such Recipient or required
to be withheld or deducted from a payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable,
documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, except any such
penalties, interest or expenses resulting from a Recipient’s gross negligence or
willful misconduct.  Each Recipient agrees to give written notice to the
Borrower of the assertion of any claim against such Recipient relating to such
Indemnified Taxes or Other Taxes no later than 180 days after such Recipient
obtains knowledge thereof, and the Borrower shall not be required to pay
additional amounts, or indemnify the Recipient, under this Section 2.19 for any
such Indemnified Taxes or Other Taxes to the extent such Recipient fails to
provide such written notice within such 180-day period.  A certificate as to the
amount of such payment or liability

 

32

--------------------------------------------------------------------------------


 

delivered to the Borrower by the applicable Recipient (with a copy to the
Administrative Agent in the case of a Recipient other than the Administrative
Agent) shall be conclusive, absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent an original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Tax Forms.

 

(i)                                     Any Recipient that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by applicable Requirement of Law, such properly
completed and executed documentation prescribed by applicable Requirement of Law
or reasonably requested by the Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding and as will permit to the Administrative Agent and the Borrower to
determine whether or not such Recipient is subject to backup withholding or
information reporting requirements.  Without limiting the generality of the
foregoing, any Recipient that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Recipient
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), duly
executed originals of IRS Form W-9 certifying, to the extent such Recipient is
legally entitled to do so, that such Recipient is exempt from U.S. federal
backup withholding tax.

 

(ii)                                  Each Recipient that is a Foreign Person
shall, to the extent it is legally entitled to do so, (w) on or prior to the
date such Recipient becomes a Recipient under this Agreement, (x) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this subsection, and
(z) from time to time upon the reasonable request by the Borrower or the
Administrative Agent, deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(A)                               if such Recipient is claiming eligibility for
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, duly executed originals
of IRS Form W-8BEN, Form W-8BEN-E, or any successor forms thereto, establishing
an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable payments under any Loan Document, duly executed originals of IRS
Form W-8BEN, Form W-8BEN-E, or any successor forms thereto, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(B)                             duly executed originals of IRS Form W-8ECI, or
any successor form thereto, certifying that the payments received by such
Recipient are effectively connected with such Recipient’s conduct of a trade or
business in the United States;

 

(C)                             if such Recipient is claiming the benefits of
the exemption for portfolio interest under Section 871(h) or Section 881(c) of
the Code, duly executed originals of IRS Form W-8BEN, Form W-8BEN-E, or any
successor forms thereto, together with a certificate (a “U.S. Tax Compliance
Certificate”) reasonably acceptable to the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower, upon which such Recipient certifies that
(1) such Recipient is not a bank for purposes of Section 881(c)(3)(A) of the
Code, (2) such Recipient is not a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such
Recipient is not a controlled foreign corporation that is related to the
Borrower within the meaning of Section 881(c)(3)(C) of the Code, and (4) the
interest payments in question are not effectively connected with a U.S. trade or
business conducted by such Recipient; or

 

(D)                               if such Recipient is not the beneficial owner
(for example, a partnership or a participating Recipient granting a typical
participation), duly executed originals of IRS Form W-8IMY, or any successor
form thereto, accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.

 

(iii)                               Each Recipient agrees that if any form or
certification it previously delivered under this Section expires or becomes
obsolete or inaccurate in any respect and such Recipient is not legally entitled
to provide an updated form or certification, it shall promptly notify the
Borrower and the Administrative Agent of its inability to update such form or
certification.

 

(f)                                   If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  For purposes of this Section 2.19(f), “FATCA”
shall be deemed to include any amendment or successor thereto.

 

(g)                                  If any Recipient determines, in its
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made or additional amounts paid with respect to the Taxes
giving rise to such refund) within thirty (30) days after receipt thereof, net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority).  The Borrower, upon
the written request of such Recipient, shall repay to such Recipient the amount
paid over pursuant to this Section 2.19(g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

Section 2.20.                         Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Sections 2.17, 2.18 or 2.19, or otherwise) prior to
1:00 p.m. on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes.  Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at the

 

34

--------------------------------------------------------------------------------


 

Payment Office and except that payments pursuant to Sections 2.17, 2.18 and 2.19
and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied:
first, to all fees and reimbursable expenses of the Administrative Agent then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders, pro rata to the Lenders based on their
respective pro rata shares of such fees and expenses; third, to interest and
fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; and fourth, to the payment
of principal of the Loans then due and payable hereunder, ratably among the
parties entitled thereto based on their respective pro rata share so such
principal.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Loans, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount or
amounts due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)                                  Notwithstanding anything herein to the
contrary, any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will be retained by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent in a segregated non-interest bearing account until the
Maturity Date at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority:  first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement; second, to
the payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; third, to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them; fourth, to the ratable payment of other amounts then due and payable to
the Lenders hereunder that are not Defaulting Lenders, fifth, to the payment of
any amounts owing to the Borrower by any Defaulting Lender as a result of a
final judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, to the extent that the Administrative
Agent has received at least two Business Days’ prior notice of such judgment and
a copy of the final order with respect thereto; and sixth, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

Section 2.21.                         Mitigation of Obligations.  If any Lender
requests compensation under Section 2.17, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.17 or Section 2.19, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  BPL agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.22.                         Replacement of Lenders.  If (a) any Lender
requests compensation under Section 2.17, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, (b) any Lender is a Defaulting
Lender, or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 11.2(b), the consent of Required Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
(and such Lender agrees to assign and delegate), without recourse (in accordance
with and subject to the restrictions set forth in Section 11.4(b)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.17 or 2.19) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender) (a
“Replacement Lender”); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld (unless such assignment would not require such consent
under Section 11.4), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, all accrued
interest thereon, accrued fees, any breakage costs required under Section 2.10
and all other amounts payable to it hereunder from the assignee (in the case of
such outstanding principal and accrued interest and fees) and from the Borrower
(in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such terminated Lender was a Non-Consenting Lender.  A Lender (other
than a Defaulting Lender) shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation

 

36

--------------------------------------------------------------------------------


 

cease to apply.  Nothing in this Section 2.22 shall be deemed to prejudice any
rights that the Borrower or any Lender that is not a Defaulting Lender may have
against any Lender that is a Defaulting Lender.

 

Section 2.23.                         Defaulting Lenders.

 

(a)                                 Reserved.

 

(b)                                 If any Lender shall fail to make any payment
required to be made by it hereunder, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its reasonable discretion.

 

(c)                                  If the Borrower and the Administrative
Agent agree in writing in their discretion that any Defaulting Lender has ceased
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice, and subject
to any conditions set forth therein, such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

Section 2.24.                         Extension of Maturity Date.

 

(a)                                 From time to time after the first
anniversary of the Closing Date, but at least 45 days prior to the scheduled
Maturity Date then in effect, the Borrower may, by written notice to the
Administrative Agent, request that the scheduled Maturity Date then in effect be
extended by one calendar year, effective as of a date selected by the Borrower
(the “Extension Effective Date”); provided, that (i) the Borrower may only make
one such request in any calendar year and no more than two such requests during
the term of this Agreement and (ii) the Extension Effective Date shall be at
least 45 days, but not more than 60 days, after the date such extension request
is received by the Administrative Agent (the “Extension Request Date”).  Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender of such request.  If a Lender agrees, in its sole discretion, to so
extend the Maturity Date applicable to its Loans (an “Extending Lender”), it
shall deliver to the Administrative Agent a written notice of its agreement to
do so no later than 15 days after the Extension Request Date (or such later date
to which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend the Maturity Date applicable to such
Lender’s Loans (and such agreement shall be irrevocable until the Extension
Effective Date).  The Loans owing to any Lender that fails to accept or respond
to the Borrower’s request for extension of the Maturity Date (a “Declining
Lender”) shall be paid in full by the Borrower on the Maturity Date then in
effect for such Lender (without regard to any extension by other Lenders),
together with all accrued and unpaid interest thereon and all accrued and unpaid
fees owing to such Declining Lender under this Agreement to the date of such
payment of principal and all other amounts due to such Declining Lender under
this Agreement.

 

(b)                                 The Administrative Agent shall promptly
notify each Extending Lender of the aggregate Loans of the Declining Lenders. 
Each Extending Lender may offer to increase its Loans by an amount not to exceed
the aggregate amount of the Declining Lenders’ Loans, and such Extending Lender
shall deliver to the Administrative Agent a notice of its offer to so increase
its Loans no later than 30 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and such
offer shall be

 

37

--------------------------------------------------------------------------------


 

irrevocable until the Extension Effective Date.  To the extent the aggregate
amount of additional Loans that the Extending Lenders offer pursuant to the
preceding sentence exceeds the aggregate amount of the Declining Lenders’ Loans,
such additional Loans shall be reduced on a pro rata basis.  To the extent the
aggregate amount of Loans that the Extending Lenders have so offered to extend
is less than the aggregate amount of Loans that the Borrower has so requested to
be extended, the Borrower shall have the right to seek additional Loans from
other Persons.  Once the Borrower has obtained offers to provide the full amount
of any Declining Lender’s Loans (whether from Extending Lenders or other
Persons), the Borrower shall have the right but not the obligation to require
any Declining Lender to (and any such Declining Lender shall) assign in full its
rights and obligations under this Agreement to one or more banks or other
financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Loan and in the case of any other such
Person (a “New Lender”) become a party to this Agreement; provided that (i) such
assignment is otherwise in compliance with Section 11.4, (ii) such Declining
Lender receives payment in full of the unpaid principal amount of all Loans
owing to such Declining Lender, together with all accrued and unpaid interest
thereon and all fees accrued and unpaid under this Agreement to the date of such
payment of principal and all other amounts due to such Declining Lender under
this Agreement and (iii) any such assignment shall be effective on the date on
or before such Extension Effective Date as may be specified by the Borrower and
agreed to by the respective New Lenders and Extending Lenders, as the case may
be, and the Administrative Agent.

 

(c)                                  If, but only if, Extending Lenders and New
Lenders, as the case may be, have agreed to provide Loans in an aggregate amount
greater than 50% of the aggregate amount of the Loans outstanding immediately
prior to such Extension Effective Date and the conditions precedent in
Section 3.2 are met, the Maturity Date in effect with respect to the Loans of
such Extending Lenders and New Lenders shall be extended by twelve months.

 

Section 2.25.                         Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

38

--------------------------------------------------------------------------------


 

ARTICLE III.

 

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1.                                Conditions to Effectiveness.  The
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 11.2).

 

(a)                                 The Administrative Agent shall have received
payment of all fees, expenses for which invoices have been presented and other
amounts due and payable on or prior to the Closing Date, including, without
limitation, reimbursement or payment of all out-of-pocket expenses of the
Administrative Agent and its Affiliates (including reasonable documented fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or SunTrust Robinson
Humphrey, Inc., as a Joint Lead Arranger.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following, each to be in form and substance satisfactory
to the Administrative Agent:

 

(i)                                     a counterpart of this Agreement signed
by or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy or e-mail of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement;

 

(ii)                                  a certificate of the Secretary or
Assistant Secretary of the Borrower in the form of Exhibit 3.1(b)(ii), attaching
and certifying copies of its Organizational Documents, and of the resolutions of
its board of directors or other equivalent governing body, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents to which it is a party;

 

(iii)                               certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered Organizational Documents of the Borrower,
together with certificates of good standing or existence or the equivalent
thereof, as may be available from the Secretary of State of the jurisdiction of
organization (or other equivalent Governmental Authority) of the Borrower;

 

(iv)                              customary written opinions of counsel to the
Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

(v)                                 a certificate in the form of
Exhibit 3.1(b)(v), dated the Closing Date and signed by a Responsible Officer,
certifying that after giving effect to the funding of any initial Loans, (x) no
Default or Event of Default exists, (y) all representations and warranties of
the Borrower set forth in the Loan Documents are true and correct and (z) since
the date of the financial statements of the Borrower described in Section 4.4,
there shall have been no change which has had or would reasonably be expected to
have a Material Adverse Effect;

 

(vi)                              a duly executed Notice of Borrowing;

 

39

--------------------------------------------------------------------------------


 

(vii)                           a duly executed funds disbursement agreement,
together with a report setting forth the sources and uses of the proceeds
hereof;

 

(viii)                        certified copies of all consents, approvals,
authorizations, registrations, filings and orders, and evidence of the payment
of any filing fees or other similar expenses, in each case required to be made
or obtained under any Requirement of Law, or by any Contractual Obligation of
the Borrower or any Lender, in connection with the execution, delivery,
performance, validity and enforceability of the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments shall be ongoing, or a
certificate, dated the Closing Date and signed by a Responsible Officer,
certifying that no such consents, approvals, authorizations, registrations,
filings, orders or fee payments are required; and

 

(ix)                              to the extent requested in writing at least
five (5) Business Days prior to the Closing Date, all documentation and other
information about the Borrower required by the Lenders under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, or accepted or been satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2.                                Conditions to Each Credit Event. 
The obligation of each Lender to make a Loan (including any Loan requested on
the Closing Date) is subject to the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing, all representations and warranties of the Borrower set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date); and

 

(c)                                  the Borrower shall have delivered (i) the
required Notice of Borrowing and (ii) a certificate of a Responsible Officer
certifying that (A) the conditions set forth in clauses (a) and (b) have been
satisfied and (B) the Borrower is in compliance with the financial covenant set
forth in Section 6.1 for the most recently-ended four Fiscal Quarter Period,
after giving pro forma effect to the related Borrowing and any other adjustments
to the constituent components of “Leverage Ratio” that have occurred after such
four Fiscal Quarter Period and on or prior to the date of such Borrowing.

 

40

--------------------------------------------------------------------------------


 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                                Existence; Power.  The Borrower, the
General Partner and each of the Restricted Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business in all
material respects as now conducted, and (iii) is duly qualified to do business,
and is in good standing, in each jurisdiction where such qualification is
required except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2.                                Organizational Power;
Authorization.  The execution, delivery and performance by the Borrower of the
Loan Documents to which it is a party are within its organizational powers and
have been duly authorized by all necessary organizational and, if required,
shareholder, partner or member action.  This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which the Borrower is a party, when executed and delivered by the Borrower, will
constitute, valid and binding obligations of the Borrower, enforceable against
it in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3.                                Governmental Approvals; No
Conflicts.  The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirement of Law or any judgment, order or ruling of
any Governmental Authority, in each case, applicable to the Borrower or any
Restricted Subsidiary, (c) will not violate the terms of the Borrower’s
Organizational Documents, (d) will not violate or result in a default under any
Contractual Obligation of the Borrower, the General Partner or any Restricted
Subsidiary or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any Restricted Subsidiary and (e) will
not result in the creation or imposition of any Lien on any asset of the
Borrower, the General Partner or Restricted Subsidiary, except Liens (if any)
created under the Loan Documents.

 

Section 4.4.                                Financial Statements.  The Borrower
has furnished to each Lender (i) the audited consolidated balance sheet of BPL
and its Subsidiaries as of December 31, 2015, and the related audited
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended, prepared by Deloitte & Touche LLP and (ii) the unaudited
consolidated balance sheet of BPL and its Subsidiaries as of June 30, 2016, and
the related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ended, as applicable, certified by a
Responsible Officer.  Such financial statements fairly present in all material
respects the consolidated financial condition of BPL and its Subsidiaries as of
such dates and the consolidated results of operations for such periods in
conformity with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii).  Since December 31, 2015, there have been no changes with respect to the
Borrower and its Restricted Subsidiaries which have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

41

--------------------------------------------------------------------------------


 

Section 4.5.                                Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against or affecting the Borrower,
the General Partner or any Restricted Subsidiary (i) that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which draws into question the validity or enforceability of this
Agreement or any other Loan Document.

 

(b)                                 Neither Borrower nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, in each
case with respect to Environmental Liabilities that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

Section 4.6.                                Compliance with Laws and
Agreements.  The Borrower and each Restricted Subsidiary is in compliance with
(a) all Organizational Documents of such Person, all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7.                                Investment Company Act.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” or is
“controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended and
in effect from time to time.

 

Section 4.8.                                Taxes.  The Borrower and the
Restricted Subsidiaries have timely filed or caused to be filed all Federal
income tax returns and all other material tax returns that are required to be
filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same (i) could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves in accordance with GAAP.

 

Section 4.9.                                Margin Regulations.  None of the
proceeds of any of the Loans will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X.  Neither the Borrower
nor any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 

Section 4.10.                         ERISA.  Except as could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect; (i) each Plan is in compliance in form and operation with its terms and
with ERISA and the Code (including, without limitation, the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations; (ii) each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred

 

42

--------------------------------------------------------------------------------


 

that would adversely affect the issuance of a favorable determination letter or
otherwise adversely affect such qualification); (iii) no ERISA Event has
occurred or is reasonably expected to occur; (iv) there exists no Unfunded
Pension Liability with respect to any Plan; (v) none of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make contributions to any Multiemployer Plan; (vi) there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan; (vii) the Borrower, each
of its Subsidiaries and each ERISA Affiliate have made all contributions to or
under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan; (viii) no Plan which is subject to Section 412 of the
Code or Section 302 of ERISA has applied for or received an extension of any
amortization period, within the meaning of Section 412 of the Code or
Section 303 or 304 of ERISA; and (ix) none of the Borrower, any of its
Subsidiaries or any ERISA Affiliate have ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions.

 

Section 4.11.                         Ownership of Property.

 

(a)                                 Except as would not reasonably be expected
to have individually or in the aggregate, a Material Adverse Effect, the
Borrower and each Restricted Subsidiary has good title to, or valid leasehold
interests in, all of its real and personal property material to the operation of
its business, including all such properties reflected in the most recent audited
consolidated balance sheet of BPL referred to in Section 4.4 or purported to
have been acquired by the Borrower or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens other than Liens permitted under Section 7.1. 
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Restricted Subsidiaries are valid and
subsisting and are in full force, except as would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Except as would not have a Material Adverse
Effect, (i) the Borrower and each Restricted Subsidiary owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business as
currently conducted, and (ii) the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe in any material respect on the rights of any
other Person.

 

Section 4.12.                         Disclosure.  All written information
(other than estimates and information of a general economic nature) concerning
the General Partner, the Borrower and its Subsidiaries and any transactions
contemplated hereby included in the Executive Summary or otherwise prepared by
or on behalf of the foregoing or their representatives and made available to any
Lender or the Administrative Agent in connection with the transactions
contemplated hereby on or before the date hereof (the “Information”), when taken
as a whole, as of the date such Information was furnished to the Lenders and as
of the Closing Date, did not contain any untrue statement of a material fact as
of such date or omit to state a material fact necessary in order to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time; it being understood that such projected financial information, as to
future events, are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control,
that actual results during the periods covered by any such projected financial
information may differ significantly from the

 

43

--------------------------------------------------------------------------------


 

projected results and that such differences may be material and that such
projected financial information is not a guarantee of financial performance.

 

Section 4.13.                         Sanctions and Anti-Corruption Laws.  The
Borrower has implemented and maintains in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective officers, directors, employees and agents with Anti-Corruption
Laws and applicable Sanctions.  To the extent applicable, the Borrower and its
Subsidiaries and, to the knowledge of the Borrower, its officers, employees,
directors, representatives and agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, are in
compliance with Anti-Corruption Laws and all applicable Sanctions.  None of the
Borrower, any Subsidiary of the Borrower nor, to the knowledge of any such
Person, any directors or officers of the Borrower and any Subsidiary of the
Borrower or any Affiliate of the Borrower (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries.  No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Person or a Sanctioned Country or otherwise be used in any manner that would,
with respect to the Borrower, any Restricted Subsidiary of the Borrower or, to
the knowledge of the Borrower, any other Person, result in the violation of any
Anti-Corruption Laws or any Sanctions.

 

Section 4.14.                         Patriot Act.  Neither the Borrower nor any
Restricted Subsidiary is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto.  Neither the Borrower nor any Restricted
Subsidiary is in violation of (a) the Trading with the Enemy Act, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act.  The Borrower (i) is
not a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) to the best of its knowledge, does not engage in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1.                                Financial Statements and Other
Information.  The Borrower will deliver by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by email in
accordance with Section 11.1 to the Administrative Agent (for prompt delivery to
each Lender):

 

(a)                                 as soon as available and in any event within
120 days after the end of each Fiscal Year of BPL, a copy of the annual audited
report for such Fiscal Year for BPL and its Subsidiaries, containing a
consolidated balance sheet of BPL and its Subsidiaries as of the end of such
Fiscal Year and the related consolidated statements of income, partners’ equity
and cash flows (together with all footnotes thereto) of BPL and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year (or, in the case of such balance sheet as of the
end of the previous Fiscal Year), all in reasonable detail and reported on by
Deloitte & Touche LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of BPL
and its Subsidiaries for such Fiscal Year on a consolidated basis in accordance
with GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

44

--------------------------------------------------------------------------------


 

(b)                                 (i) as soon as available and in any event
within 60 days after the end of each Fiscal Quarter of BPL (other than the
fourth Fiscal Quarter of each Fiscal Year), an unaudited consolidated and
consolidating balance sheet of BPL and its Subsidiaries as of the end of such
Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of BPL and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter and
the corresponding portion of BPL’s previous Fiscal Year and (ii) as soon as
available and in any event within 60 days after the end of each Fiscal Quarter
of BES (other than the fourth Fiscal Quarter of each Fiscal Year, which shall be
delivered concurrently with the reports referred to in subsection (a)), a
detailed report of Hedged Eligible Inventory describing the hedging agreements
to which each Buckeye Merchant Service Company and its Subsidiaries are a party,
including the following information: (A) the type of product, (B) volume,
(C) location, (D) schedule of inventory hedges in place (with counterparties and
maturity dates) and (E) such other detailed information regarding such hedges as
reasonably requested by the Administrative Agent and as well as an Accounts
Receivable (as defined in the Revolving Credit Agreement) aging report for each
Buckeye Merchant Service Company and its respective Subsidiaries.

 

(c)                                  concurrently with the delivery of the
financial statements referred to in subsections (a) and (b)(i) of this Section,
a Compliance Certificate signed by the principal executive officer or the
principal financial officer of BPL (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate and, if a Default or
an Event of Default then exists, specifying the details thereof and the action
taken or proposed to be taken with respect thereto, (ii) setting forth in
reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Article VI, and (iii) stating whether any change in GAAP
or the application thereof has occurred since the later of December 31, 2015 and
the date of the prior Compliance Certificate that affects the Borrower’s
financial statements, and if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such Compliance
Certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
provided that the Borrower shall be deemed to have furnished the information
specified in this clause (d) on the date that such information is posted at the
Borrower’s website on the Internet or at such other website as notified to the
Lenders:

 

(e)                                  together with the annual audited financial
statements required pursuant to subsection (a) above, (i) a certificate of
insurance describing the types and amounts of insurance (property and liability)
maintained by BPL and its Subsidiaries, naming the Administrative Agent on
behalf of the Lenders as additional insured and (ii) a copy of each Buckeye
Merchant Service Company’s current Risk Management Policy;

 

(f)                                   promptly after Moody’s or S&P has changed
any credit rating relevant for calculating the Applicable Margin or the
Applicable Percentage, notice of such change; and

 

(g)                                  promptly following any reasonable request
therefore by the Administrative Agent (on behalf of any Lender), such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary as the Administrative
Agent (on behalf of any Lender) may reasonably request.

 

45

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, so long as the Borrower is required to file
periodic reports under Section 13(a) or Section 15(d) of the Exchange Act, the
obligations in paragraphs (a) and (b)(i) of this Section 5.1 shall be deemed
satisfied upon the filing (within the applicable time period set forth above) of
the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, applicable, filed with the SEC.

 

Section 5.2.                                Notices of Material Events.  The
Borrower will furnish by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile or by email in accordance with
Section 11.1 to the Administrative Agent (for prompt delivery to each Lender)
written notice of the following, promptly after any Responsible Officer of the
Borrower has knowledge thereof:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of, or any
material development in, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Restricted Subsidiary as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any Restricted Subsidiary (i) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability, in each case which, either
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 promptly and in any event within 15 days
after (i) the Borrower, any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know that any ERISA Event has occurred, a certificate of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the Internal Revenue Service pertaining to such
ERISA Event and any notices received by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto, and (ii) becoming aware (1) that there has been a material increase in
Unfunded Pension Liabilities (not taking into account Plans with negative
Unfunded Pension Liabilities) since the date the representations hereunder are
given or deemed given, or from any prior notice, as applicable, (2) of the
existence of any Withdrawal Liability, or (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower;

 

(e)                                  the occurrence of any event of default, or
the receipt by the Borrower or any Restricted Subsidiary of any written notice
of an alleged default or event of default, with respect to any Material
Indebtedness (including, without limitation, Indebtedness incurred under the
Revolving Credit Agreement) of the Borrower or any Restricted Subsidiary; or

 

(f)                                   any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or

 

46

--------------------------------------------------------------------------------


 

proposed to be taken with respect thereto, and, in the occurrence of an event
described in subsection (d) above, a copy of any notice filed with the PBGC or
the Internal Revenue Service pertaining to such ERISA Event and any notices
received by the Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or
any other governmental agency with respect thereto.

 

Section 5.3.                                Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things reasonably necessary to preserve, renew and maintain in full
force and effect its legal existence and its rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except as such would otherwise reasonably expire
or be abandoned or permitted to lapse in the ordinary course of business or
where the failure to do so (individually or collectively with all such failures
other than maintenance of the Borrower’s existence) would not reasonably be
expected to have a Material Adverse Effect; provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.2.

 

Section 5.4.                                Compliance with Laws.  The Borrower
will, and will cause each Restricted Subsidiary to, comply with all
Organizational Documents of such Person and all Requirements of Law applicable
to its business and properties, except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.5.                                Payment of Obligations.  The
Borrower will, and will cause each Restricted Subsidiary to, pay or discharge at
or before maturity, all of its obligations and liabilities (including, without
limitation, all taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, and the Borrower or
any such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.                                Books and Records.  The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of BPL in
conformity with GAAP.

 

Section 5.7.                                Visitation and Inspection.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representative of the Administrative Agent or any Lender to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided that, so long as no Event of Default has occurred and is
continuing, the Borrower shall only be required to pay the reasonable fees and
expenses of any such representative with respect to one such visit per year.

 

Section 5.8.                                Maintenance of Properties;
Insurance.  The Borrower will, and will cause each Restricted Subsidiary to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted except where a
failure to do so, individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies, which are not Affiliates of
the Borrower, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies of established reputation engaged in
the same or similar businesses and similarly situated, of such types and in such
amounts as are customarily carried under similar circumstances by such other
business.  Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved

 

47

--------------------------------------------------------------------------------


 

practices of business enterprises of established reputation similarly situated
and adequate insurance reserves are maintained in connection with such
self-insurance, and, notwithstanding the foregoing provisions of this Section,
the Borrower or any Subsidiary may effect workers’ compensation or similar
insurance in respect of operations in any state or other jurisdiction any
through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws.

 

Section 5.9.                                Use of Proceeds.  The Borrower will
use the proceeds of all Loans to repay existing Indebtedness, finance working
capital needs, Acquisitions and capital expenditures, to make distributions and
for other general corporate purposes of the Borrower and its Subsidiaries.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X.

 

Section 5.10.                         Unrestricted Subsidiaries.

 

(a)                                 Each of the Subsidiaries listed on
Exhibit B-2 is designated as an Unrestricted Subsidiary as of the Closing Date. 
BPL may at any time designate any Restricted Subsidiary as an “Unrestricted
Subsidiary” or an Unrestricted Subsidiary as a “Restricted Subsidiary” by
written notice to the Administrative Agent so long as immediately before and
after such designation no Default or Event of Default shall have occurred and be
continuing or result therefrom.  Notwithstanding anything else herein to the
contrary, any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary may not be subsequently re-designated as an Unrestricted
Subsidiary.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Liens of such Subsidiary existing at such time.  No Unrestricted Subsidiary
shall be subject to or included within the scope of any provision herein or in
any other Loan Document, including without limitation any representation,
warranty, covenant or Event of Default herein or in any other Loan Document,
except as set forth in this Section.

 

(b)                                 No Restricted Subsidiary shall guarantee or
otherwise become liable in respect of any Indebtedness of, grant any Lien on any
of its property (other than Equity Interests of an Unrestricted Subsidiary owned
by such Restricted Subsidiary) to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary,
other than Guarantees for the benefit of Unrestricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding.

 

(c)                                  Notwithstanding the foregoing, (i) the
General Partner shall remain a Restricted Subsidiary at all times and (ii) each
Subsidiary constituting a “Restricted Subsidiary” (as defined in the Revolving
Credit Agreement) shall be a Restricted Subsidiary.

 

ARTICLE VI.

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 6.1.                                Leverage Ratio.  The Borrower will
not permit the Leverage Ratio as of the last day of any Fiscal Quarter to exceed
5.00 to 1.00 (the “Required Threshold”), provided, however, that to the extent
that the Borrower or any of its Restricted Subsidiaries (i) consummates
(A) during any Fiscal Quarter (including any Fiscal Quarter that occurred prior
to the Closing Date), an individual Acquisition for which the aggregate
consideration is $50,000,000 or more (to the extent that the Borrower makes an
Increase Election in respect thereof, a “Material Acquisition”) or (B) in any
twelve-month period, one or

 

48

--------------------------------------------------------------------------------


 

more Acquisitions (excluding Material Acquisitions) for which the aggregate
consideration is $100,000,000 or more and (ii) notifies the Administrative Agent
that the Borrower elects to increase the Required Threshold as a result thereof
(an “Increase Election”), which notice may be given by the Borrower at any time,
then the Required Threshold for such Fiscal Quarter in which such individual
Acquisition described in clause (A) occurred or in which the aggregate
consideration for such Acquisitions described in clause (B) equaled or exceeded
$100,000,000 and in either case the immediately three following Fiscal Quarters
shall be increased to 5.50:1.00.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 

Section 7.1.                                Liens.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien securing Indebtedness on any of their assets or
property now owned or hereafter acquired except:

 

(a)                                 Liens securing the obligations under the
Revolving Credit Agreement and any refinancings, refundings, replacements,
renewals and extensions thereof (which Liens may, if required as a condition to
the granting or acceptance thereof, also secure, on a pari passu basis, any
Hedging Obligations with lenders under the Revolving Credit Agreement or their
Affiliates); provided that such Liens are granted only on assets or property of
the Borrower or any Restricted Subsidiary that are subject to Liens securing the
Obligations on a pari passu basis and do not extend to any other property or
assets;

 

(b)                                 Liens securing the Obligations (which Liens
may, if required as a condition to the granting or acceptance thereof, also
secure, on a pari passu basis, any Hedging Obligations with Lenders or their
Affiliates);

 

(c)                                  purchase money Liens upon or in any assets
acquired, constructed or improved by the Borrower or any Restricted Subsidiary
to secure the purchase price or the cost of construction or improvement of such
assets or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, construction or improvement of such assets (including Liens
securing any Capital Lease Obligations); provided that (i) such Lien attaches to
such asset concurrently or within 270 days after the acquisition or the
completion of the construction, repair, renovation, replacement or improvement
(as applicable) thereof; (ii) any such Lien does not extend to any other asset;
and (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets;

 

(d)                                 Liens on Equity Interests of Unrestricted
Subsidiaries or joint ventures securing Indebtedness of such Unrestricted
Subsidiary or joint venture;

 

(e)                                  Liens on cash and cash equivalents under or
with respect to accounts with brokers or counterparties with respect to Hedging
Transactions consisting of cash, commodities or futures contracts, options,
securities, instruments and other like assets securing only Hedging
Transactions; and

 

(f)                                   Liens not otherwise permitted herein that
secure Indebtedness in an aggregate principal amount not to exceed at any time
outstanding 15% of Consolidated Net Tangible Assets;

 

49

--------------------------------------------------------------------------------


 

provided, that so long as any Buckeye Merchant Service Company is a borrower
under the Revolving Credit Agreement, neither such Buckeye Merchant Service
Company nor any of its Subsidiaries may create, incur, assume or suffer to exist
any Lien on any of their assets or property now owned or hereafter acquired,
other than (i) Permitted Encumbrances, (ii) Liens permitted pursuant to clause
(a) above, (iii) purchase money Liens securing Indebtedness for equipment
acquired in the ordinary course of business not to exceed $1,000,000 in an
aggregate principal amount at any one time outstanding; provided that such Liens
do not encumber any property other than the property financed by such
Indebtedness; and (iv)  other Liens that secure Indebtedness or other
obligations in an aggregate amount not to exceed $10,000,000.

 

Section 7.2.                                Fundamental Changes.

 

(a)                                 The Borrower will not merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided that if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing, any
Person may merge or consolidate with or into the Borrower in a transaction in
which the surviving Person is (A) the Borrower or (B) another Person organized
or existing under the laws of the United States of America, any State thereof or
the District of Columbia and such Person expressly assumes all the obligations
of the Borrower under the Loan Documents, pursuant to an assumption agreement
reasonably acceptable to the Administrative Agent, in which event such Person
will succeed to, and be substituted for, the Borrower.

 

(b)                                 The Borrower and the Restricted
Subsidiaries, taken as a whole, will not engage to any material extent in any
business other than (i) businesses of the type conducted by the Borrower and the
Restricted Subsidiaries on the date hereof and businesses reasonably related,
complementary or ancillary thereto or (ii) other businesses generating
“qualifying income” under the Code (for the avoidance of doubt no business shall
be considered to be not reasonably related, complementary or ancillary to the
current business of the Borrower solely by virtue of being conducted in a
jurisdiction other than the United States of America or Canada).

 

Section 7.3.                                Restricted Payments.  BPL will not
make any Restricted Payment, if an Event of Default pursuant to Section 8.1(a),
(b), (d) (with respect to Article VI), (e), (h), (i) or (j) has occurred and is
continuing or would result therefrom.

 

Section 7.4.                                Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of their Affiliates, except (a) transactions, or a
series of transactions, taken as a whole, that are at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the General Partner, the Borrower and any
Restricted Subsidiary not involving any other Affiliates, (c) any Restricted
Payment permitted by Section 7.3, (d) investments in Unrestricted Subsidiaries
(including Guarantees permitted by Section 5.10(b)) or joint ventures,
(e) transactions contemplated by the Buckeye Partnership Agreement, (f) the
payment of reasonable fees to members of the board of directors (or similar
governing body) of the General Partner, the Borrower or any Restricted
Subsidiary who are not employees of the General Partner, the Borrower or any
such Restricted Subsidiary, (g) compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the General Partner, the Borrower or its Restricted Subsidiaries in
the ordinary course of business, (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the board of directors (or similar governing body) of the General
Partner, the Borrower or any Restricted Subsidiary and (i) transactions that, in
the aggregate, involve consideration of less than

 

50

--------------------------------------------------------------------------------


 

$10,000,000 and are not otherwise material to the business of BPL and the
Restricted Subsidiaries, taken as a whole.

 

Section 7.5.                                Restrictive Agreements.  The
Borrower will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to its Equity Interests, to
make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to restrictions or conditions imposed by the
Revolving Credit Agreement or any other “Loan Document” (as defined therein),
(iii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.5 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, so long as such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder and (v) the foregoing shall not apply to any other
agreement if BPL reasonably concludes that the entering into such agreement
could not reasonably be expected to result in the failure of the Borrower to
comply with Section 6.1, for purposes of this clause (v), there being excluded
from Consolidated Net Income the net income of any Subsidiary of BPL to the
extent that the declaration or payment of dividends or distributions with
respect to its Equity Interests, or its ability to make or repay loans or
advances to BPL or any Subsidiary thereof or to transfer any of its property or
assets to BPL or any Subsidiary thereof is at the time prohibited by the
operation of such agreement.

 

Section 7.6.                                Accounting Changes.  The Borrower
will not, and will not permit any of its Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as permitted or
required by GAAP, or change the fiscal year of BPL or of any of its Restricted
Subsidiaries, except to change the fiscal year of a Restricted Subsidiary to
conform its fiscal year to that of BPL.

 

Section 7.7.                                Government Regulation.  The Borrower
will not, and will not permit any Restricted Subsidiary to, (a) be or become
subject at any time to any law, regulation, or list of any Government Authority
of the United States (including, without limitation, the U.S. Office of Foreign
Asset Control list) that prohibits or limits the Lenders or the Administrative
Agent from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Borrower, (b) use the proceeds of any
Loan to fund any activities that at the time of such funding would, directly or
indirectly, result in the violation of any Anti-Corruption Laws or Sanctions by
the Borrower, any Restricted Subsidiary of the Borrower or, to the knowledge of
any such Person, any other Person, or (c) fail to provide documentary and other
evidence of the identity of the Borrower as may be requested by the Lenders or
the Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Borrower or to comply with any applicable
law or regulation, including, without limitation, Section 326 of the Patriot Act
at 31 U.S.C. Section 5318.  The Borrower shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower and all
Subsidiaries of the Borrower and their respective officers, directors, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.1.                                Events of Default.  If any of the
following events (each, an “Event of Default”) shall occur:

 

51

--------------------------------------------------------------------------------


 

(a)                                 the Borrower shall fail to pay any principal
of any Loan, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
subsection (a) of this Section) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with this Agreement or any other Loan Document shall prove to be
incorrect in any material respect (other than any representation or warranty
that is expressly qualified by a Material Adverse Effect or other materiality,
in which case such representation or warranty shall prove to be incorrect in any
respect) when made or deemed made or submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Section 5.2(a), or 5.3 (with
respect to the Borrower’s legal existence) or Article VI or VII; or

 

(e)                                  the Borrower shall fail to observe or
perform any covenant contained in Section 5.1(a), (b) or (c), and such failure
shall remain unremedied for five (5) days; or

 

(f)                                   the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in subsections (a), (b) (d) and (e) of this Section) or any other
Loan Document, and such failure shall remain unremedied for 30 days after the
earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

 

(g)                                  the Borrower or any Material Subsidiary
(whether as primary obligor or as guarantor or other surety) shall fail to pay
any principal of, or premium or interest on, any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate of the maturity of such
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by customary mandatory prepayment
provisions for asset sales, receipt of insurance or condemnation proceeds, or
the raising of debt or equity), purchased or defeased, or any offer to prepay,
redeem (other than by a regularly scheduled required prepayment or redemption or
by customary mandatory prepayment provisions for asset sales, receipt of
insurance or condemnation proceeds, or the raising of debt or equity), purchase
or defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
subsection, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other

 

52

--------------------------------------------------------------------------------


 

similar official for the Borrower or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any Material Subsidiary
or for a substantial part of its assets, and in any such case, such proceeding
or petition shall remain undismissed for a period of 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

(j)                                    the Borrower or any Material Subsidiary
shall become unable to pay, shall admit in writing its inability to pay, or
shall fail to pay, its debts generally as they become due; or

 

(k)                                 (i) an ERISA Event shall have occurred that,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect; (ii) there is or arises an
aggregate Unfunded Pension Liability (determined by totaling the Unfunded
Pension Liability of all Plans with a positive Unfunded Pension Liability), that
would reasonably be expected to result in a Material Adverse Effect; or
(iii) there is or arises any Withdrawal Liability, in an aggregate amount, that
would reasonably be expected to result in a Material Adverse Effect; or

 

(l)                                     any judgment or order for the payment of
money in excess of $75,000,000 in the aggregate shall be rendered against the
Borrower or any Material Subsidiary, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 30 consecutive days during which either a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or such judgment or order shall not be
satisfied in full; or

 

(m)                             any non-monetary judgment or order shall be
rendered against the Borrower or any Material Subsidiary that would reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which either a
discharge or stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(n)                                 a Change in Control shall occur or exist;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) with respect to the
Borrower shall occur, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees, and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

 

53

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                Appointment of Administrative
Agent.  Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact or the Related
Party and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.2.                                Nature of Duties of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3.                                Lack of Reliance on the
Administrative Agent.  Each of the Lenders acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, continue to make its own decisions
in taking or

 

54

--------------------------------------------------------------------------------


 

not taking any action under or based on this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

Section 9.4.                                Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders, and the Administrative Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.                                Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 9.6.                                The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

 

Section 9.7.                                Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to approval by the Borrower provided that no Event
of Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent after consultation with the Borrower, which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If, within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section, no successor Administrative Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring

 

55

--------------------------------------------------------------------------------


 

Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above.  After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

 

Section 9.8.                                Withholding Tax.

 

(a)                                 To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

(b)                                 Without duplication of any indemnity
provided under subsection (a) of this Section, each Lender shall also indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (to the extent that
the Administrative Agent has not already been reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.4(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

Section 9.9.                                Administrative Agent May File Proofs
of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other similar judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Section 11.3) allowed in such
judicial proceeding; and

 

56

--------------------------------------------------------------------------------


 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 11.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.                         Authorization to Execute other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents other than this Agreement (or any
amendments to this Agreement).

 

ARTICLE X.  RESERVED

 

ARTICLE XI.
MISCELLANEOUS

 

Section 11.1.                         Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other electronic transmission, including
e-mail, as follows:

 

To the
Borrower:                                                                                                   
Buckeye Partners, L.P.
1 Greenway Plaza,
Suite 600
Houston, TX 77046
Attention: Assistant Treasurer
Telecopy Number: 832.615.8602
Email: mhugetz@buckeye.com

 

With a copy
to:                                                                                                           
Buckeye Partners, L.P.
1 Greenway Plaza,
Suite 600
Houston, TX 77046
Attention: Chief Financial Officer
Email: KStClair@buckeye.com

 

and

 

57

--------------------------------------------------------------------------------


 

Pamela Kellet
Latham & Watkins LLP
811 Main Street
Suite 3700
Houston, TX 77002
Direct Dial: +1.713.546.7470
Fax: +1.713.546.5401
Email: pamela.kellet@lw.com
http://www.lw.com

 

To the Administrative Agent:                                   SunTrust Bank
3333 Peachtree Road., 8th Floor
Mail Code — GA-ATL-1929
Atlanta, Georgia 30326
Attention: Carmen Malizia
Telecopy Number: (404) 439-7470

Email: Carmen.malizia@suntrust.com

 

With a copy
to:                                                                                                           
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 221-2001
Email: agency.services@suntrust.com

 

and

 

King & Spalding LLP
1180 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford
Telecopy Number: (404) 572-5100
Email: czalford@kslaw.com

 

To any other
Lender:                                                                            
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto.  All such notices and other communications shall be effective
upon actual receipt by the relevant Person or, if delivered by overnight courier
service, upon the first Business Day after the date deposited with such courier
service for overnight (next-day) delivery or, if sent by telecopy, upon
transmittal in legible form by facsimile machine, or if delivered by electronic
mail or other telecommunications device, when received at an e-mail address
provided in clause (a), or, if mailed, upon the third Business Day after the
date deposited into the mail or, if delivered by hand, upon delivery; provided,
that notices delivered to the Administrative Agent shall not be effective until
actually received by such Person at its address specified in this Section.  All
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described above of notification that such notice or communication is
available and identifying the website address therefor.

 

(b)                                 Any agreement of the Administrative Agent or
any Lender herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the

 

58

--------------------------------------------------------------------------------


 

Borrower.  The Administrative Agent and each Lender shall be entitled to rely on
the authority of any Person purporting to be a Person authorized by the Borrower
to give such notice and the Administrative Agent and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent or any Lender in reliance upon such
telephonic or facsimile notice.  The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent or any Lender of a confirmation which is at variance with
the terms understood by the Administrative Agent or such Lender to be contained
in any such telephonic or facsimile notice.

 

Section 11.2.                         Waiver; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document, and no course of dealing between the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or of any other Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or of the other Loan Documents (other than the Fee Letter), nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders, or the Borrower and the Administrative Agent with the consent
of the Required Lenders, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, in addition to the consent of the Required Lenders, no
amendment, waiver or consent shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  Reserved;

 

(iii)                               reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby (it being understood
that a waiver of default interest shall not constitute a reduction of the
interest rate);

 

(iv)                              postpone the date fixed for any payment of any
principal of, or interest on, any Loan or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby;

 

(v)                                 change Section 2.20(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender; or

 

59

--------------------------------------------------------------------------------


 

(vi)                              change any of the provisions of this
subsection (b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased, the Maturity Date may not be extended and, except
as otherwise set forth herein, amounts payable to such Lender hereunder may not
be permanently reduced, in each case without the consent of such Lender (other
than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender).

 

(d)                                 Notwithstanding anything to the contrary
herein, this Agreement may be amended (or amended and restated) without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and such Lender shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

 

(e)                                  Notwithstanding anything to the contrary
herein, this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, and the Borrower
(i) to add one or more additional credit facilities to this Agreement, to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and any Commitments
and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.20(b) or
(c) or any other provision hereof relating to pro rata sharing of payments among
the Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in subsection (d) or (e)(i) of this
Section.

 

Section 11.3.                         Expenses; Indemnification.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent and
its Affiliates, including the reasonable and documented out-of-pocket fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated)
and (ii) all documented out-of-pocket costs and expenses (including, without
limitation, the reasonable and documented out-of-pocket fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all

 

60

--------------------------------------------------------------------------------


 

losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are Taxes or are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (ii) a
claim brought by the Borrower against an Indemnitee for material breach in bad
faith of such Indemnitee’s obligations under any of the Loan Documents, or
(iii) disputes arising solely between Indemnitees and not (x) involving any
action or inaction by the Borrower or any of their subsidiaries or (y) relating
to any action of such Indemnitee in its capacity as Administrative Agent or
Joint Lead Arranger.  No Borrower shall, without the prior written consent of
any Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is a party and indemnity has been sought
hereunder by such Indemnitee, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such indemnity and does not include any admission of liability.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid to the Administrative Agent under subsection
(a) or (b) hereof, each Lender severally agrees to pay to the Administrative
Agent such Lender’s pro rata share (in accordance with its Commitment determined
as of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent in its capacity as
such.

 

(d)                                 To the extent permitted by applicable law,
neither the Borrower nor any Indemnitee shall assert, and each hereby waives,
any claim, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (including any loss of profits, business or
anticipated savings),as opposed to actual or direct damages, arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or the use of proceeds thereof, provided, however, that the
foregoing waiver shall not limit the indemnification obligations of the
Borrower.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

61

--------------------------------------------------------------------------------


 

Section 11.4.                         Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than to the extent
permitted by Section 7.2) no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and Loans); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment and the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000 with respect to the aggregate amount of
Loans and Commitments and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitments assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default pursuant to Section 8.1(a), (b), (h), (i) or (j)  has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any assignment unless they shall object thereto
by written notice to the Administrative Agent within five (5)

 

62

--------------------------------------------------------------------------------


 

Business Days after notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for all
assignments, other than assignments to (i) another Lender with a Commitment that
is not a Defaulting Lender, (ii) an Affiliate of any such Lender or (iii) an
Approved Fund of any such Lender.

 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement platform, or manually if
previously confirmed, together with a processing and recordation fee of $3,500
payable by the assignee unless waived in the sole discretion of the
Administrative Agent, (B) deliver an Administrative Questionnaire unless the
assignee is already a Lender and (C) deliver the documents required under
Section 2.19(e) and (f).

 

(v)                              No Assignment to the Borrower.  No such
assignment shall be made to the Borrower or any of its Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Information
contained in the Register with respect to such Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a

 

63

--------------------------------------------------------------------------------


 

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder; (iii) postpone the date fixed for
any payment of any principal of, or interest on, any Loan or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.20(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; or (v) change any of the provisions of
Section 11.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.17,
2.18, and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant agrees to be subject to Section 2.19(e) and Section 2.21 as
though it were a Lender.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.7 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.20 as though it
were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.17 and Section 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 2.19 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) and (f) as though it were a Lender.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including, without limitation,
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment

 

64

--------------------------------------------------------------------------------


 

shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.5.                         Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law of the State of New York
(without giving effect to the conflict of law principles thereof except for
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York, and of the Supreme Court of the State of New York sitting
in New York county, and of any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or such
New York state court or, to the extent permitted by applicable law, such
appellate court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in subsection
(b) of this Section and brought in any court referred to in subsection (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 11.6.                         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

65

--------------------------------------------------------------------------------


 

Section 11.7.                         Right of Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender to or for the credit or the account of the Borrower against any
and all Obligations held by such Lender, irrespective of whether such Lender
shall have made demand hereunder and although such Obligations may be
unmatured.  Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

Section 11.8.                         Counterparts; Integration.  This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters. 
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 11.9.                         Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates, reports, notices or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.17, 2.18, 2.19, and 11.3 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and all other Obligations, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 11.10.                  Severability.  Any provision of this Agreement
or any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 11.11.                  Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of any information
relating to the Borrower or any of its Subsidiaries or any of its businesses
provided to it by the Borrower or any of its Subsidiaries, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent or any such Lender including, without
limitation, accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and be instructed to keep such
information confidential), (ii) to the extent required by applicable law,
compulsory legal process or regulation or as

 

66

--------------------------------------------------------------------------------


 

requested or required by any governmental or regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners) (iii) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section, or which becomes available to the Administrative Agent,
any Lender or any Related Party of any of the foregoing on a non-confidential
basis from a source other than the Borrower or any of its Subsidiaries that the
Administrative Agent, Lender or Related Party reasonably believes not to be in
violation of confidentiality limitations, (iv) in connection with the exercise
of any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (v) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vi) to any rating agency, (vii) to the CUSIP Service Bureau or any
similar organization, or (viii) with the consent of the Borrower.  In addition,
the Administrative Agent and any Lender may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.   In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with the
Borrower (whether or not a Loan Document), the terms of this Section shall
govern.

 

Section 11.12.                  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 11.13.                  Waiver of Effect of Corporate Seal.  The
Borrower represents and warrants it is not required to affix its corporate seal
to this Agreement or any other Loan Document pursuant to its Organizational
Documents or any Requirement of Law, agrees that this Agreement is delivered by
the Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.

 

Section 11.14.                  Patriot Act.  The Administrative Agent and each
Lender hereby notifies the Borrower that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

 

Section 11.15.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees and

 

67

--------------------------------------------------------------------------------


 

acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent and the Lenders is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii)  the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 11.16.                  Location of Closing.  Each Lender acknowledges
and agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036.  The Borrower
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement and each other Loan Document, together
with all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036.  All parties agree
that the closing of the transactions contemplated by this Agreement has occurred
in New York.

 

(remainder of page left intentionally blank)

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

By Buckeye GP LLC, its sole general partner

 

 

 

 

 

 

 

By

/s/ Kevin J. Goodwin

 

 

Name: Kevin J. Goodwin

 

 

Title: Vice President and Treasurer

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as the Administrative Agent and as a Lender

 

 

 

 

 

 

 

By

/s/ Carmen Malizia

 

 

Name: Carmen Malizia

 

 

Title: Director

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Craig J. Malloy

 

 

Name: Craig J. Malloy

 

 

Title: Director

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Darren Vanek

 

 

Name: Darren Vanek

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Borden Tennant

 

 

Name: Borden Tennant

 

 

Title: Assistant Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Madeline L. Moran

 

 

Name: Madeline L. Moran

 

 

Title: Assistant Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Caleb Allen

 

 

Name: Caleb Allen

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

 

 

By

/s/ DeVon J. Lang

 

 

Name: DeVon J. Lang

 

 

Title: Senior Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Charles Hill

 

 

Name: Charles Hill

 

 

Title: Director

 

 

 

 

By

/s/ Reginald Crichlow

 

 

Name: Reginald Crichlow

 

 

Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENT AMOUNTS

 

Lender

 

Commitment Amount

 

SunTrust Bank

 

$

32,500,000.00

 

Barclays Bank PLC

 

$

32,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

32,500,000.00

 

Wells Fargo Bank, N.A.

 

$

32,500,000.00

 

Deutsche Bank AG, New York Branch

 

$

22,500,000.00

 

PNC Bank NA

 

$

22,500,000.00

 

Royal Bank of Canada

 

$

22,500,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

22,500,000.00

 

Branch Banking & Trust Company

 

$

15,000,000.00

 

BNP Paribas S.A.

 

$

15,000,000.00

 

Total:

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.5

 

RESTRICTIVE AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------